













Date March 29, 2007












ARGYLE MARITIME CORP.
CATON MARITIME CORP.
DORCHESTER MARITIME CORP.
LONGWOODS MARITIME CORP.
McHENRY MARITIME CORP.
SUNSWYCK MARITIME CORP.
as Joint and Several Obligors






-and-






THE ROYAL BANK OF SCOTLAND PLC
as Issuer












___________________________________________


 
GUARANTEE FACILITY AGREEMENT
___________________________________________


relating to
a US$84,000,000 guarantee facility








--------------------------------------------------------------------------------



INDEX




ClausePage
 
1 INTERPRETATION
 
2 GUARANTEE FACILITY
 
3 REDUCTION OF GUARANTEES
 
4 SETTLEMENT OF GUARANTEES
 
5 INDEMNITY OF THE OBLIGORS
 
6 DEFAULT INTEREST
 
7 CONDITIONS PRECEDENT
 
8 REPRESENTATIONS AND WARRANTIES
 
9 GENERAL UNDERTAKINGS AND FINANCIAL COVENANTS
 
10 CORPORATE UNDERTAKINGS
 
11 PAYMENTS AND CALCULATIONS
 
12 APPLICATION OF RECEIPTS
 
13 EVENTS OF DEFAULT
 
14 FEES AND EXPENSES
 
15 INDEMNITIES
 
16 NO SET-OFF OR TAX DEDUCTION
 
17 ILLEGALITY, ETC
 
18 INCREASED COSTS
 
19 SET-OFF
 
20 TRANSFERS AND CHANGES IN ISSUING OFFICE
 
21 VARIATIONS AND WAIVERS
 
22 NOTICES
 
23 JOINT AND SEVERAL LIABILITY
 
24 SUPPLEMENTAL
 
25 LAW AND JURISDICTION
 
SCHEDULE 1 GUARANTEE ISSUE REQUEST 
 
SCHEDULE 2 CONDITION PRECEDENT DOCUMENTS 
 
SCHEDULE 3 FINANCIAL COVENANTS 
 
SCHEDULE 4 FORM OF COMPLIANCE CERTIFICATE 
 
EXECUTION PAGE 
 
APPENDIX A FORM OF DELIVERY SECURITY ASSIGNMENT 
 
APPENDIX B FORM OF CORPORATE GUARANTEE 
 
APPENDIX C FORM OF GUARANTEE 
 
APPENDIX D FORM OF INTERCREDITOR AGREEMENT 

 

Watson, Farley & Williams
London


--------------------------------------------------------------------------------




THIS AGREEMENT is made on March 29, 2007


BETWEEN



(1)  
ARGYLE MARITIME CORP., CATON MARITIME CORP., DORCHESTER MARITIME CORP.,
LONGWOODS MARITIME CORP., McHENRY MARITIME CORP. and SUNSWYCK MARITIME CORP., as
Joint and Several Obligors; and

 

(2)  
THE ROYAL BANK OF SCOTLAND PLC, as Issuer

 
BACKGROUND


The Issuer has agreed to make available to the Obligors a guarantee facility of
up to $84,000,000 to provide performance guarantees in relation to the payment
of the second, third and fourth scheduled stage payments payable under the
shipbuilding contracts for each of six newbuilding multipurpose carriers to be
built at Yahua Shipyard, China having hull nos. NYHS200720, NYHS200721,
NYHS200722, NYHS200723, NYHS200724 and NYHS200725.


IT IS AGREED as follows:



1  
INTERPRETATION

 

1.1  
Definitions. Subject to Clause 1.5, in this Agreement:

 
“Approved Managers” means, Roymar Ship Management Inc., a company incorporated
under the laws of New York and having a place of business at 612 East Grassy
Sprain Road, Yonkers, New York 10710, USA or such other company as the Issuer
may from time to time approve as manager of the Ships;


“Availability Period” means the period commencing on the date of this Agreement
and ending on:



(a)  
30 April 2007 (or such later date as the Issuer may agree with the Obligors); or

 

(b)  
if earlier, the date on which the Commitment is fully cancelled or terminated;

 
“Available Commitment” means, at any time, the Commitment less the Outstandings
at that time;


“Bank of America Facilities” means the credit facilities made available to
Albermarle Maritime Corp and others pursuant to the credit agreement dated 31
July 2006 made between Albermarle Maritime Corp, the Corporate Guarantor, Bank
of America N.A. and others;
 
“Builder” means Nantong Yahua Shipbuilding Co. Ltd., a corporation organised and
existing under the laws of the People’s Republic of Chins, having its registered
office at 1 Hongzha Road, Jiuweigang, Nantong Jiangsu P.C. 226 361, The People’s
Republic of China;
 
“Business Day” means a day on which banks are open for general business in
London and, in respect of a day on which a payment is required to be made under
a Finance Document, also in New York City;


“China Communications” means China Communications Construction Company Ltd, a
corporation organised and existing under the laws of the People’s Republic of
China, having its registered office at No. C88, An Ding Men Wai Street, Beijing
100011, the People’s Republic of China;
 
“Commitment” means $84,000,000 as that amount may be reduced, cancelled or
terminated in accordance with this Agreement;


“Contract Price” means, in relation to each Ship, the aggregate amount payable
to the Seller pursuant to the terms of the Shipbuilding Contract for such Ship
being in each case $35,420,000;


“Contractual Currency” has the meaning given in Clause 15.4;


“Corporate Guarantee” means a guarantee in the form set out in Appendix B;


“Corporate Guarantor” means TBS International Limited, a company incorporated
under the laws of Bermuda having its principal office at Suite 306, Commerce
Building, One Chancery Lane, Hamilton HM12, Bermuda;


“Dollars” and “$” means the lawful currency for the time being of the United
States of America;


“Event of Default” means any of the events or circumstances described in Clause
13.1;


“Fee Letter” means any letter dated on or about the date of this Agreement
between the Issuer and the Obligors setting out any fees referred to in Clause
14.1;
 
“Finance Documents” means:



(a)  
this Agreement;

 

(b)  
the Corporate Guarantee;

 

(c)  
the Pre-delivery Security Assignments; and

 

(d)  
the Fee Letter;

 

(e)  
the Intercreditor Agreement; and

 

(f)  
any other document (whether creating a Security Interest or not) which is
executed at any time by the Obligor or any other person as security for, or to
establish any form of subordination or priorities arrangement in relation to,
any amount payable to the Issuer under this Agreement or any of the other
documents referred to in this definition;

 
“Financial Indebtedness” means, in relation to a person (the “debtor”), a
liability of the debtor:



(a)  
for principal, interest or any other sum payable in respect of any moneys
borrowed or raised by the debtor;

 

(b)  
under any loan stock, bond, note or other security issued by the debtor;

 

(c)  
under any acceptance credit, guarantee or letter of credit facility made
available to the debtor;

 

(d)  
under a financial lease, a deferred purchase consideration arrangement or any
other agreement having the commercial effect of a borrowing or raising of money
by the debtor (other than normal trade credit not exceeding 180 days);

 

(e)  
under any foreign exchange transaction, any interest or currency swap or any
other kind of derivative transaction entered into by the debtor or, if the
agreement under which any such transaction is entered into requires netting of
mutual liabilities, the liability of the debtor for the net amount; or

 

(f)  
under a guarantee, indemnity or similar obligation entered into by the debtor in
respect of a liability of another person which would fall within paragraphs (a)
to (e) if the references to the debtor referred to the other person;

 
“Guarantee” means each guarantee issued or to be issued in favour of the Seller
substantially in the form set out in Appendix C;


“Guarantee Issue Date” means, in relation to a Guarantee, the date requested by
the relevant Obligor for the Guarantee to be issued or (as the context requires)
the date on which the Guarantee is actually issued;


“Guarantee Issue Request” means, in relation to a Guarantee, a notice in the
form of Schedule 1 (or in any other form which the Issuer approves or reasonably
requires);


“Guaranteed Obligations” means, in relation to a Guarantee, the actual and
contingent, certain and future obligations and liabilities owed by the relevant
Obligor to the Seller and secured by the Guarantee;


“Intercreditor Agreement” means the intercreditor agreement executed or to be
executed between the Obligors, the Issuer and the Security Trustee in the form
set out in Appendix D;


“Issuer” means The Royal Bank of Scotland plc, acting through the Shipping
Business Centre, 5-10 Great Tower Street, London EC3R 3HX (or through another
branch or office notified to the Issuer under Clause 20.6) or its direct or
indirect successor or assign;


“LIBOR” means, for any period for which a rate of interest is to be determined
under this Agreement:



(a)  
the rate per annum equal to the offered quotation for deposits in Dollars for a
period equal to, or as near as possible equal to, that period which appears on
REUTERS BBA Page LIBOR 01 at or about 11.00 a.m. (London time) on the Quotation
Date for that period (and, for the purposes of this Agreement, “REUTERS BBA Page
LIBOR 01” means the display designated as “REUTERS BBA Page LIBOR 01” on the
Reuters Money News Service or such other page as may replace REUTERS BBA Page
LIBOR 01 on that service for the purpose of displaying rates comparable to that
rate or on such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for Dollars); or

 

(b)  
if no rate is quoted on REUTERS BBA Page LIBOR 01 the rate per annum determined
by the Issuer to be the rate at which deposits in Dollars are offered to the
Issuer by leading banks in the London Interbank Market at the Issuer’s request
at or about 11.00 a.m. (London time) on the Quotation Date for that period for a
period equal to that period and for delivery on the first Business Day of it;

 
“Loan Agreement” means the loan agreement of even date herewith made between
(among others) the Obligors as joint and several borrowers, the banks and
financial institutions listed in the Schedule 1 thereto as lenders and the
Security Trustee relating to a loan facility of up to $150,000,000;


“Obligor A” means Argyle Maritime Corp., being a corporation organised and
existing under the laws of the Marshall Islands and having its registered office
at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands, MH 96960;
 
“Obligor B” means Caton Maritime Corp., being a corporation organised and
existing under the laws of the Marshall Islands and having its registered office
at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands, MH 96960;
 
“Obligor C” means Dorchester Maritime Corp., being a corporation organised and
existing under the laws of the Marshall Islands and having its registered office
at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands, MH 96960;
 
“Obligor D” means Longwoods Maritime Corp., being a corporation organised and
existing under the laws of the Marshall Islands and having its registered office
at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands, MH 96960;
 
“Obligor E” means McHenry Maritime Corp., being a corporation organised and
existing under the laws of the Marshall Islands and having its registered office
at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands, MH 96960;
 
“Obligor F” means Sunswyck Maritime Corp., being a corporation organised and
existing under the laws of the Marshall Islands and having its registered office
at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands, MH 96960;
 
“Obligors” means together Obligor A, Obligor B, Obligor C, Obligor D, Obligor E
and Obligor F and, in the singular, means any of them;
 
“Other Pre-delivery Security Assignments” means the Pre-delivery Security
Assignments as defined in the Loan Agreement;
 
“Outstanding Guarantee Amount” means, in relation to a Guarantee, the maximum
amount for which the Guarantee was issued less the aggregate amount of all
reductions to it which have been made in accordance with the provisions of
Clause 3.1;


“Outstandings” means, at any time, the aggregate of the Outstanding Guarantee
Amounts;


“Overall Agreement” means the overall agreement dated 24 February 2007 relating
to the Shipbuilding Contracts and made between the Corporate Guarantor and the
Seller;


“Payment Currency” has the meaning given in Clause 15.4;


“Permitted Security Interests” means:



(a)  
Security Interests created by the Finance Documents and Other Pre-delivery
Security Assignments;

 

(b)  
any Security Interest created in favour of a plaintiff or defendant in any
proceedings or arbitration as security for costs and expenses where the relevant
Obligor is actively prosecuting or defending such proceedings or arbitration in
good faith; and

 

(c)  
Security Interests arising by operation of law in respect of taxes which are not
overdue for payment or in respect of taxes being contested in good faith by
appropriate steps and in respect of which appropriate reserves have been made;

 
“Pertinent Jurisdiction”, in relation to a company, means:



(a)  
England and Wales;

 

(b)  
the country under the laws of which the company is incorporated or formed;

 

(c)  
a country in which the company’s central management and control is or has
recently been exercised;

 

(d)  
a country in which the overall net income of the company is subject to
corporation tax, income tax or any similar tax;

 

(e)  
a country in which assets of the company (other than securities issued by, or
loans to, related companies) having a substantial value are situated, in which
the company maintains a permanent place of business, or in which a Security
Interest created by the company must or should be registered in order to ensure
its validity or priority; and

 

(f)  
a country the courts of which have jurisdiction to make a winding up,
administration or similar order in relation to the company or which would have
such jurisdiction if their assistance were requested by the courts of a country
referred to in paragraphs (b) or (c) above;

 
“Potential Event of Default” means an event or circumstance which, with the
giving of any notice, the lapse of time, a determination (where required) of the
Issuer and/or the satisfaction of any other condition, would constitute an Event
of Default;


“Pre-delivery Security Assignment” means, in relation to each Shipbuilding
Contract and corresponding Refund Guarantees, an assignment of the relevant
Obligor’s rights under such Shipbuilding Contract and Refund Guarantees to be
executed by the relevant Obligor in favour of the Issuer in the form set out in
Appendix A;
 
“Quotation Date” means, in relation to any period for which an interest rate is
to be determined under any provision of a Finance Document, the day on which
quotations would ordinarily be given by leading banks in the London Interbank
Market for deposits in the currency in relation to which such rate is to be
determined for delivery on the first day of that period;


“Refund Guarantee” means, in relation to each Ship each refund guarantee issued
by the Refund Guarantor in favour of the relevant Obligor pursuant to the
Shipbuilding Agreement in respect of such Ship;
 
“Refund Guarantor” means Bank of Communications acting through its branch at 33
Jin Rong Da Jie, Xichang District, Beijing 100032, The People's Republic of
China;
 
“Relevant Person” has the meaning given in Clause 13.7;


“Security Interest” means:



(a)  
a mortgage, charge (whether fixed or floating) or pledge, any maritime or other
lien or assignment by way of security or any other security interest of any
kind;

 

(b)  
the security rights of a plaintiff under an action in rem; and

 

(c)  
any arrangement entered into by a person (A) the effect of which is to place
another person (B) in a position which is similar, in economic terms, to the
position in which B would have been had he held a security interest over an
asset of A; but this paragraph (c) does not apply to a right of set off or
combination of accounts conferred by the standard terms of business of a bank or
financial institution;

 
“Security Party” means the Corporate Guarantor and any other person who, as a
surety or mortgagor, as a party to any subordination or priorities arrangement,
or in any similar capacity, executes a document falling within the last
paragraph of the definition of “Finance Documents” (but for the avoidance of
doubt “Security Party” shall not include the Issuer and the creditor parties
under the Loan Agreement);


“Security Period” means the period commencing on the date of this Agreement and
ending on the date on which the Issuer notifies the Obligors and the Security
Parties that:



(a)  
all amounts which have become due for payment by the Obligors or any Security
Party under the Finance Documents have been paid;

 

(b)  
no amount is owing or has accrued (without yet having become due for payment)
under any Finance Document;

 

(c)  
none of the Obligors nor any Security Party has any future or contingent
liability under Clause 14, 15 or 16 or any other provision of this Agreement or
another Finance Document;

 

(d)  
the Issuer does not consider that there is a significant risk that any payment
or transaction under a Finance Document would be set aside, or would have to be
reversed or adjusted, in any present or possible future bankruptcy of an Obligor
or a Security Party or in any present or possible future proceeding relating to
a Finance Document or any asset covered (or previously covered) by a Security
Interest created by a Finance Document; and

 

(e)  
each Guarantee has been returned to the Issuer by the Seller endorsed to the
effect that it is cancelled;

 
“Security Trustee” means The Royal Bank of Scotland plc acting in the capacity
of security trustee in relation to the Loan Agreement and the loan facility to
be made available thereunder;


“Seller” means together China Communications and the Builder;


“Settlement Amount” means, in relation to a Guarantee, the amount payable or as
the case may be paid by the Issuer to the Seller in respect of the Guarantee;


“Settlement Date” means, in relation to a Guarantee, the date on which payment
of the Settlement Amount is due to the Seller in respect of the Guarantee;


“Ship A” means the multipurpose bulk carrier of about 35,000 dwt having
Builder’s Hull No. NYHS200720 to be constructed and sold by the Seller and to be
purchased by Obligor A pursuant to the relevant Shipbuilding Contract;
 
“Ship B” means the multipurpose bulk carrier of about 35,000 dwt having
Builder’s Hull No. NYHS200721 to be constructed and sold by the Seller and to be
purchased by Obligor B pursuant to the relevant Shipbuilding Contract;
 
“Ship C” means the multipurpose bulk carrier of about 35,000 dwt having
Builder’s Hull No. NYHS200722 to be constructed and sold by the Seller and to be
purchased by Obligor C pursuant to the relevant Shipbuilding Contract;
 
“Ship D” means the multipurpose bulk carrier of about 35,000 dwt having
Builder’s Hull No. NYHS200723 to be constructed and sold by the Seller and to be
purchased by Obligor D pursuant to the relevant Shipbuilding Contract;
 
“Ship E” means the multipurpose bulk carrier of about 35,000 dwt having
Builder’s Hull No. NYHS200724 to be constructed and sold by the Seller and to be
purchased by Obligor E pursuant to the relevant Shipbuilding Contract;
 
“Ship F” means the multipurpose bulk carrier of about 35,000 dwt having
Builder’s Hull No. NYHS200725 to be constructed and sold by the Seller and to be
purchased by Obligor F pursuant to the relevant Shipbuilding Contract;
 
“Shipbuilding Contract” means, in relation to Ship A, the shipbuilding contract
dated 24 February 2007 made between the Seller and Obligor A in respect of such
Ship, in relation to Ship B, the shipbuilding contract dated 24 February 2007
made between the Seller and Obligor B in respect of such Ship, in relation to
Ship C, the shipbuilding contract dated 24 February 2007 made between the Seller
and Obligor C in respect of such Ship, in relation to Ship D, the shipbuilding
contract dated 24 February 2007 made between the Seller and Obligor D in respect
of such Ship, in relation to Ship E, the shipbuilding contract dated 24 February
2007 made between the Seller and Obligor E in respect of such Ship and, in
relation to Ship F, the shipbuilding contract dated 24 February 2007 made
between the Seller and Obligor F in respect of such Ship and in each case, as
supplemented by the Overall Agreement;
 
“Ships” means together Ship A, Ship B, Ship C, Ship D, Ship E and Ship F and, in
the singular, means any of them; and
 
“Termination Date” means:
 

(a)  
in relation to the Guarantee to be issued in respect of Ship A, 28 February
2010;

 

(b)  
in relation to the Guarantee to be issued in respect of Ship B, 31 August 2010;

 

(c)  
in relation to the Guarantee to be issued in respect of Ship C, 31 January 2011;

 

(d)  
in relation to the Guarantee to be issued in respect of Ship D, 31 May 2011;

 

(e)  
in relation to the Guarantee to be issued in respect of Ship E, 30 March 2011;
and

 

(f)  
in relation to the Guarantee to be issued in respect of Ship F, 31 July 2011.

 

1.2  
Construction of certain terms. In this Agreement:

 
“asset” includes every kind of property, asset, interest or right, including any
present, future or contingent right to any revenues or other payment;


“company” includes any partnership, joint venture and unincorporated
association;


“consent” includes an authorisation, consent, approval, resolution, licence,
exemption, filing, registration, notarisation and legalisation;


“contingent liability” means a liability which is not certain to arise and/or
the amount of which remains unascertained;


“document” includes a deed; also a letter, fax or telex;


“expense” means any order or decree, any kind of cost, charge or expense
(including all legal costs, charges and expenses) and any applicable value added
or other tax;


“law” includes any order or decree, any form of delegated legislation, any
treaty or international convention and any regulation, directive, decision or
resolution of the Council of the European Union, the European Commission, the
United Nations or its Security Council;


“legal or administrative action” means any legal proceeding or arbitration and
any administrative or regulatory action or investigation;


“liability” includes every kind of debt or liability (present or future, certain
or contingent), whether incurred as principal or surety or otherwise;


“months” shall be construed in accordance with Clause 1.3;


“parent company” has the meaning given in Clause 1.4;


“person” includes any company; any state, political sub-division of a state and
local or municipal authority; and any international organisation;


“policy”, in relation to any insurance, includes a slip, cover note, certificate
of entry or other document evidencing the contract of insurance or its terms;


“regulation” includes any regulation, rule, official directive, request or
guideline whether or not having the force of law of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;


“subsidiary” has the meaning given in Clause 1.4; and


“tax” includes any present or future tax, duty, impost, levy or charge of any
kind which is imposed by any state, any political sub-division of a state or any
local or municipal authority (including any such imposed in connection with
exchange controls), and any connected penalty, interest or fine.



1.3  
Meaning of “month”. A period of one or more “months” ends on the day in the
relevant calendar month numerically corresponding to the day of the calendar
month on which the period started (“the numerically corresponding day”), but:

 

(a)  
on the Business Day following the numerically corresponding day if the
numerically corresponding day is not a Business Day or, if there is no later
Business Day in the same calendar month, on the Business Day preceding the
numerically corresponding day; or

 

(b)  
on the last Business Day in the relevant calendar month, if the period started
on the last Business Day in a calendar month or if the last calendar month of
the period has no numerically corresponding day;

 
and “month” and “monthly” shall be construed accordingly.



1.4  
Meaning of “subsidiary”. A company (S) is a subsidiary of another company (P)
if:

 

(a)  
a majority of the issued shares in S (or a majority of the issued shares in S
which carry unlimited rights to capital and income distributions) are directly
owned by P or are indirectly attributable to P; or

 

(b)  
P has direct or indirect control over a majority of the voting rights attaching
to the issued shares of S; or

 
(c)  P has the direct or indirect power to appoint or remove a majority of the
directors of S; or
 

(d)  
P otherwise has the direct or indirect power to ensure that the affairs of S are
conducted in accordance with the wishes of P;

 
and any company of which S is a subsidiary is a parent company of S.



1.5  
General Interpretation. In this Agreement:

 

(a)  
references in Clause 1.1 to a Finance Document or any other document being in
the form of a particular appendix include references to that form with any
modifications to that form which the Issuer approves or reasonably requires;

 

(b)  
references to, or to a provision of, a Finance Document or any other document
are references to it as amended or supplemented, whether before the date of this
Agreement or otherwise;

 

(c)  
references to, or to a provision of, any law include any amendment, extension,
re-enactment or replacement, whether made before the date of this Agreement or
otherwise;

 

(d)  
words denoting the singular number shall include the plural and vice versa; and

 

(e)  
Clauses 1.1 to 1.5 apply unless the contrary intention appears.

 

1.6  
Headings. In interpreting a Finance Document or any provision of a Finance
Document, all clause, sub-clause and other headings in that and any other
Finance Document shall be entirely disregarded.

 

2  
GUARANTEE FACILITY

 

2.1  
Availability of guarantee facility. Subject to the other provisions of this
Agreement, the Issuer shall make available to the Obligors a guarantee facility
in an amount of $84,000,000 which shall be made available by the following
Guarantees:

 

(a)  
a Guarantee in an amount not exceeding $14,000,000 as a performance guarantee in
favour of the Seller to secure the second, third and fourth instalments of the
Contract Price due from the relevant Obligor under the Shipbuilding Contract for
Ship A;

 

(b)  
a Guarantee in an amount not exceeding $14,000,000 as a performance guarantee in
favour of the Seller to secure the second, third and fourth instalments of the
Contract Price due from the relevant Obligor under the Shipbuilding Contract for
Ship B;

 

(c)  
a Guarantee in an amount not exceeding $14,000,000 as a performance guarantee in
favour of the Seller to secure the second, third and fourth instalments of the
Contract Price due from the relevant Obligor under the Shipbuilding Contract for
Ship C;

 

(d)  
a Guarantee in an amount not exceeding $14,000,000 as a performance guarantee in
favour of the Seller to secure the second, third and fourth instalments of the
Contract Price due from the relevant Obligor under the Shipbuilding Contract for
Ship D;

 

(e)  
a Guarantee in an amount not exceeding $14,000,000 as a performance guarantee in
favour of the Seller to secure the second, third and fourth instalments of the
Contract Price due from the relevant Obligor under the Shipbuilding Contract for
Ship E;

 

(f)  
a Guarantee in an amount not exceeding $14,000,000 as a performance guarantee in
favour of the Seller to secure the second, third and fourth instalments of the
Contract Price due from the relevant Obligor under the Shipbuilding Contract for
Ship F.

 

2.2  
Request for issue of Guarantees. Subject to the following conditions, an Obligor
may make a request for a Guarantee to be issued by ensuring that the Issuer
receives a completed Guarantee Issue Request not later than 11 a.m. (London
time) 3 Business Days prior to the intended Guarantee Issue Date.

 

2.3  
Availability. The conditions referred to in Clause 2.2 are that:

 

(a)  
a Guarantee Issue Date has to be a Business Day during the Availability Period;

 

(b)  
the maximum amount of a Guarantee shall be $14,000,000 and shall not, when
aggregated with the amount of all other issued Guarantees, exceed the
Commitment;

 

(c)  
the Issuer must receive, together with the Guarantee Issue Request, a final
draft of the form of Guarantee which it is being requested to issue on the
intended Guarantee Issue Date; and

 

(d)  
the form of each Guarantee has to be approved in writing by the Issuer at least
2 Business Days prior to the intended Guarantee Issue Date but it must in any
event contain express provisions:

 

(i)  
limiting the total amount payable by the Issuer under it to a stated maximum
amount in Dollars; and

 

(ii)  
stating that it shall expire or be reduced to zero not later than the relevant
Termination Date.

 

2.4  
Cancellation of guarantee facility. The Obligor may cancel the Available
Commitment in whole or in part subject to the condition that the Issuer has
received from the Obligor at least 7 Business Days’ prior written notice
specifying the amount to be cancelled and the date on which the cancellation is
to take effect. The Commitment shall be reduced permanently by the amount of the
Available Commitment so cancelled.

 

2.5  
Change of beneficial ownership of Obligors or the Corporate Guarantor. If
without the consent of the Issuer a change occurs after the date of this
Agreement in the ultimate beneficial ownership of any shares in any Obligor or
the Corporate Guarantor or in the ultimate voting rights attaching to any of
those shares from that disclosed to the Issuer pursuant to Schedule 2 Part A 10:

 

(a)  
the Obligors shall promptly notify the Issuer upon becoming aware of that event;
and

 

(b)  
the Issuer shall not be obliged to provide a Guarantee requested in a Guarantee
Issue Request and the Issuer may, by not more than 10 days’ notice to the
Obligors cancel the Available Commitment and require the Obligors either to
procure the cancellation of any issued Guarantees or to provide cash security in
respect of such issued Guarantees on the same terms mutatis mutandis as set out
in Clause 5.6.

 

3  
REDUCTION OF GUARANTEES

 

3.1  
Reduction of Outstanding Guarantee Amounts. The Outstanding Guarantee Amount of
a Guarantee shall not be treated as reduced for the purposes of this Agreement
unless and until:

 

(a)  
the Issuer has received a written confirmation from the Seller of the amount of
such reduction; or

 

(b)  
the Issuer has notified the relevant Obligor in writing that (notwithstanding
the absence of a written confirmation from the Seller) it is satisfied that its
liability under the Guarantee has been irrevocably reduced or discharged; or

 

(c)  
the amount of the Guarantee irrevocably and unconditionally reduces in
accordance with its terms; or

 

(d)  
the expiry date of the Guarantee elapses and the Issuer has notified the
relevant Obligor in writing that it is satisfied that no claim or demand has
been made, or may thereafter be made, under the Guarantee, such notification not
to be unreasonably withheld or delayed.

 

4  
SETTLEMENT OF GUARANTEES

 

4.1  
Notification of Settlement Amounts. The Issuer shall, immediately after
receiving a demand from, or after being notified by, the Seller that it is
required to make payment under a Guarantee, notify the relevant Obligor that
such payment is due and of the Settlement Amount and the Settlement Date.

 

4.2  
Relevant Obligor’s settlement obligation. The relevant Obligor shall:

 

(a)  
immediately after notification from the Issuer under Clause 4.1, acknowledge to
the Issuer that it will reimburse the Settlement Amount; and

 

(b)  
pay to the Issuer the Settlement Amount in Dollars on the Settlement Date.

 

4.3  
Relevant Obligor’s failure to reimburse. If the relevant Obligor fails to
reimburse the Settlement Amount to the Issuer on the Settlement Date pursuant to
Clause 4.2, it shall pay to the Issuer interest on the Settlement Amount from
the Settlement Date to the date the Issuer is reimbursed by the relevant Obligor
at the rate described in Clause 6 such interest to be compounded in accordance
with Clause 6.6 and payable on demand.

 

5  
INDEMNITY OF THE OBLIGORS

 

5.1  
Obligors’ undertaking to indemnify. Each Obligor agrees that it shall:

 

(a)  
pay to the Issuer upon demand by the Issuer an amount equal to each amount:

 

(i)  
demanded from the Issuer under a Guarantee; or

 

(ii)  
paid by the Issuer to the Seller under Clause 5.8;

 
and which is not otherwise fully reimbursed, paid or repaid by the Obligors
under this Agreement;



(b)  
indemnify, as a principal and independent debtor, the Issuer on demand against
all actions, claims, demands, liabilities, costs, losses, damages and expenses
incurred, suffered or sustained or any penalty or other expenditure which may
result or which the Issuer may incur, suffer or sustain in connection with or
arising out of or in relation to any Guaranteed Obligations and/or the payment
under or other performance of a Guarantee (including without limitation any
correspondent bank charges).

 

5.2  
Guarantee payments. Each Obligor:

 

(a)  
irrevocably authorises the Issuer to make any payment demanded from it pursuant
to a Guarantee if that demand is made in accordance with its terms;

 

(b)  
accepts that any demand for payment made by the Seller pursuant to a Guarantee
and which is made in accordance with its terms shall be conclusive evidence that
the Issuer was liable to make payment under the Guarantee and any payment which
the Issuer makes pursuant to any such demand shall be accepted by the Obligors
as binding upon the Obligors; and

 

(c)  
acknowledges and agrees that the Issuer shall not in any circumstances
whatsoever be liable to the Obligors in respect of any loss or damage suffered
by the Obligors by reason of the Issuer making a payment to the Seller in
connection with any payment demanded under a Guarantee.

 

5.3  
Continuing indemnities. The liabilities and obligations of the Obligors under
the indemnities set out in Clause 5.1 shall remain in force as a continuing
security until:

 

(a)  
the full, prompt and complete performance of all the terms of such indemnities
including the proper and valid payment of all amounts that may become due to the
Issuer under this Clause 5.3; and

 

(b)  
subject to Clause 5.4, an absolute discharge or release of the Obligors signed
by the Issuer;

 
and accordingly the Obligors shall not have, as regards those indemnities, any
of the rights or defences of a surety.



5.4  
Discharges. Any such discharge or release referred to in Clause 5.3, and any
composition or arrangement which the Obligors may effect with the Issuer, shall
be deemed to be made subject to the condition that it will be void if any
payment or security which the Issuer, may previously have received or may
thereafter receive is set aside under any applicable law or proves to have been
for any reason invalid.  

 

5.5  
No impairment. Without limiting the generality of Clauses 5.3 and 5.4, the
Obligors shall neither be discharged from any of their liabilities or
obligations under Clause 5.1 by, nor have any claim against the Issuer in
respect of:

 

(a)  
any misrepresentation or non-disclosure respecting the affairs or condition of
the Issuer made to the Obligors by any person; or

 

(b)  
the Seller and/or the Issuer releasing or granting any time or any indulgence
whatsoever or making any settlement, composition or arrangement with the
Obligors, the Seller or any other person; or

 

(c)  
the Seller and/or the Issuer asserting or pursuing, failing or neglecting to
assert or pursue, or delaying in asserting or pursuing, or waiving, any of their
rights or remedies against the Obligors, the Seller or any other person; or

 

(d)  
the Seller and/or the Issuer and/or the Obligors, with the consent of the
Obligors (or with or without the consent of the Obligors in the case of any
variation agreed between the Seller and the Obligors or the person whose
obligations are guaranteed thereby), making, whether expressly or by conduct,
any variation to any Guaranteed Obligations or a Guarantee; or

 

(e)  
the Seller and/or the Issuer and/or the Obligors:

 

(i)  
taking, accepting, varying, dealing with, enforcing, abstaining from enforcing,
surrendering or releasing any security in relation to the Seller or the Issuer
or any Obligor or any other person in such manner as it or they think fit; or

 

(ii)  
claiming, proving for, accepting or transferring any payment in respect of the
obligations and liabilities of any Obligor and/or the Seller relative to any
Guaranteed Obligations or under this Agreement in any composition by, or winding
up of, any Obligor and/or any third party or abstaining from so claiming,
proving, accepting or transferring; or

 

(f)  
any assignment or transfer by the Seller of, or any succession to, any of its
rights relative to any Guaranteed Obligations or a Guarantee.

 

5.6  
Provision of cash collateral security. Forthwith upon, or at any time following
the occurrence of an Event of Default which is continuing the Issuer shall be
entitled (but not obliged) to demand payment by the Obligors of, and the
Obligors forthwith upon such demand shall pay to the Issuer for credit to an
account of the Obligors with the Issuer (subject to such Security Interest as
the Issuer may reasonably specify or require), such amount as shall be the
aggregate of:

 



(i)  
any Settlement Amount then due from the Obligors to the Issuer pursuant to
Clause 4.2 and not reimbursed; and

 

(ii)  
the Outstandings.

 

5.7  
Application of cash collateral security. Subject always to the overriding
provisions of Clause 15, moneys received by the Issuer pursuant to Clause 5.6
shall be applied (as between the Obligors on the one hand and the Issuer on the
other) in the following manner:

 

(a)  
firstly, in or towards payment of any Settlement Amount then due from the
Obligors to the Issuer pursuant to Clause 4.2 and not reimbursed;

 

(b)  
secondly, in payment to the Issuer for application from time to time by it (and
the Obligors hereby irrevocably authorise the Issuer so to apply any such
moneys) in or towards payment of, or reimbursement to the Issuer for, any amount
which the Issuer shall or may at any time and from time to time thereafter pay
or be or become liable to pay to the Seller under or pursuant to or in
connection with a Guarantee (including any amount payable under Clause 5.8); and

 

(c)  
thirdly, in or towards payment of all other sums which may be owing to the
Issuer under or in connection with a Guarantee.

 

5.8  
Negotiation with the Seller. Each Obligor:

 

(a)  
irrevocably authorises the Issuer to negotiate with the Seller at any time after
the occurrence of any Event of Default which is continuing with a view to
arranging for the prepayment by the Issuer, for the account of the Obligors of
any Guaranteed Obligations; and

 

(b)  
agrees that at any time after the occurrence of any Event of Default which is
continuing the Issuer shall be entitled (but not, so far as the Obligors are
concerned, bound) to pay to the Seller, in such manner and upon such terms as
the Issuer and the Seller shall agree, any Guaranteed Obligations.

 

6  
DEFAULT INTEREST

 

6.1  
Payment of default interest on overdue amounts. The Obligors shall pay interest
in accordance with the following provisions of this Clause 6 on any amount
payable by the Obligors under any Finance Document which the Issuer does not
receive on or before the relevant date, that is:

 

(a)  
the date on which the Finance Documents provide that such amount is due for
payment; or

 

(b)  
if a Finance Document provides that such amount is payable on demand, the date
on which the demand is served on the Obligors; or

 

(c)  
if such amount has become immediately due and payable under Clause 13.4, the
date on which it became immediately due and payable.

 

6.2  
Default rate of interest. Interest shall accrue on an overdue amount from (and
including) the relevant date until the date of actual payment (as well after as
before judgment) at the rate per annum determined by the Issuer to be 1.5 per
cent. above, the rate set out in Clause 6.3.

 

6.3  
Calculation of default rate of interest. The rate referred to in Clause 6.2 is,
in respect of successive periods of any duration (including at call) up to 3
months which the Issuer may select from time to time:

 

(a)  
LIBOR; or

 

(b)  
if the Issuer determines that Dollar deposits for any such period are not being
made available to it by leading banks in the London Interbank Market in the
ordinary course of business, a rate from time to time determined by the Issuer
by reference to the cost of funds to it from such other sources as the Issuer
may from time to time determine.

 

6.4  
Notification of interest periods and default rates. The Issuer shall promptly
notify the Obligors of each interest rate determined by it under Clause 6.3 and
of each period selected by it for the purposes of that Clause; but this shall
not be taken to imply that the Obligors are liable to pay such interest only
with effect from the date of the Issuer’s notification.

 

6.5  
Payment of accrued default interest. Subject to the other provisions of this
Agreement, any interest due under this Clause shall be paid on the last day of
the period by reference to which it was determined.

 

6.6  
Compounding of default interest. Any such interest which is not paid at the end
of the period by reference to which it was determined shall thereupon be
compounded.

 

7  
CONDITIONS PRECEDENT

 

7.1  
Documents, fees and no default. The Issuer’s obligation to issue any Guarantee
is subject to the following conditions precedent:

 

(a)  
that, on or before the service of the first Guarantee Issue Request, the Issuer
receives the documents described in Part A of Schedule 2 in form and substance
satisfactory to it;

 

(b)  
that, on or before a Guarantee Issue Date but prior to the issue of a Guarantee,
the Issuer receives the documents described in Part B of Schedule 2 in a form
satisfactory to it;

 

(c)  
that, on or before each Guarantee Issue Date, the Issuer has received all
arrangement and commitment fees payable pursuant to Clause 18.1;

 

(d)  
that both at the date of each Guarantee Issue Request and at each Guarantee
Issue Date:

 

(i)  
no Event of Default or Potential Event of Default has occurred and is continuing
or would result from the issue of the Guarantee; and

 

(ii)  
the representations and warranties in Clause 8.1 and those of the Obligors or
any Security Party which are set out in the other Finance Documents would be
true and not misleading if repeated on each of those dates with reference to the
circumstances then existing;

 

(e)  
that the Issuer has received, and found to be acceptable to it, any further
opinions, consents, agreements and documents in connection with the Finance
Documents which the Issuer may reasonably request by notice to the Obligors
prior to the Guarantee Issue Date.

 

7.2  
Waivers of conditions precedent. If the Issuer, at its discretion, permits any
Guarantee to be issued before certain of the conditions referred to in Clause
7.1 are satisfied, the Obligor shall ensure that those conditions are satisfied
within 14 Business days after the Guarantee Issue Date (or such longer period as
the Issuer may specify).

 

8  
REPRESENTATIONS AND WARRANTIES

 

8.1  
General. Each Obligor represents and warrants to the Issuer as follows.

 

8.2  
Status. It is duly incorporated and validly existing and in good standing under
the laws of the Marshall Islands.

 

8.3  
Share capital and ownership. It has an authorised share capital of 500
registered and/or bearer shares without par value, all of which shares have been
issued, and the legal title and beneficial ownership of all those shares is
held, free of any Security Interest or other claim, by Westbrook Holdings
Limited.

 

8.4  
Corporate power. It has the corporate capacity, and has taken all corporate
action and obtained all consents necessary for it:

 

(a)  
to execute the Shipbuilding Contract to which it is a party and to purchase and
pay for its Ship under that Shipbuilding Contract;

 

(b)  
to execute the Finance Documents to which it is a party; and

 

(c)  
to make all the payments contemplated by, and to comply with, those Finance
Documents.

 

8.5  
Consents in force. All the consents referred to in Clause 8.4 remain in force
and nothing to the best of the Obligors’ knowledge and belief has occurred which
makes any of them liable to revocation.

 

8.6  
Legal validity; effective Security Interests. The Finance Documents to which it
is a party, do now or, as the case may be, will, upon execution and delivery
(and, where applicable, registration as provided for in the Finance Documents):

 

(a)  
constitute its legal, valid and binding obligations enforceable against it in
accordance with their respective terms; and

 

(b)  
create legal, valid and binding Security Interests enforceable in accordance
with their respective terms over all the assets to which they, by their terms,
relate;

 
subject to any relevant insolvency laws affecting creditors’ rights generally
and subject to any qualifications as to matters of law which are specifically
referred to in any legal opinion delivered to the Issuer pursuant to Schedule 2.



8.7  
No third party Security Interests. Without limiting the generality of Clause
8.6, at the time of the execution and delivery of each Finance Document:

 

(a)  
the relevant Obligor or Obligors which are a party to that Finance Document will
have the right to create all the Security Interests which that Finance Document
purports to create; and

 

(b)  
no third party will to the best of the Obligors’ knowledge and belief have any
Security Interest (except for Permitted Security Interests) or any other
interest, right or claim over, in or in relation to any asset to which a
Security Interest created by a Finance Document, relates.

 

8.8  
No conflicts. The execution by that Obligor of each Finance Document to which it
is a party and its compliance with each Finance Document to which it is a party
will not involve or lead to a contravention of:

 

(a)  
any law or regulation in force at the date of this Agreement; or

 

(b)  
the constitutional documents of that Obligor; or

 

(c)  
any contractual or other obligation or restriction which is binding on that
Obligor or any of its assets.

 

8.9  
No withholding taxes. No tax is imposed in any jurisdiction in which that
Obligor is ordinarily resident for tax by way of withholding or deduction or
otherwise on any payment to be made under this Agreement.

 

8.10  
No default. No Event of Default or Potential Event of Default has occurred and
is continuing.

 

8.11  
Information. All information which has been provided in writing by or on behalf
of the Obligors or any Security Party to the Issuer in connection with any
Finance Document was to the best of the Obligors’ knowledge and belief true and
not misleading as at the time it was given; all audited and unaudited accounts
which have been so provided satisfied the requirements of Clause 9.6; and there
has been no material adverse change in the financial position or state of
affairs of the Obligors from that disclosed in the latest of those accounts.

 

8.12  
No litigation. No legal or administrative action involving the Obligors has been
commenced or taken or, to that Obligor’s knowledge, is likely to be commenced or
taken which, in either case, would be likely to have a material adverse effect
on the Obligors’ financial position or profitability.

 

8.13  
Validity and completeness of Shipbuilding Contracts. Each Shipbuilding Contract
constitutes valid, binding and enforceable obligations of the Seller and the
relevant Obligor respectively in accordance with its terms subject to any
relevant insolvency laws affecting creditors’ rights generally and:

 

(a)  
each copy of the Shipbuilding Contracts delivered to the Issuer before the date
of this Agreement is a true and complete copy; and

 

(b)  
no amendments or additions to the Shipbuilding Contracts have been agreed nor
has any Obligor or the Seller waived any of their respective rights under the
Shipbuilding Contracts.

 

8.14  
No rebates etc. There is no agreement or understanding to allow or pay any
rebate, premium, commission, discount or other benefit or payment (howsoever
described) to the Obligors, the Seller or a third party in connection with the
purchase by the Obligors of the Ships, other than as disclosed to the Issuer in
writing on or prior to the date of this Agreement.

 

8.15  
Compliance with certain undertakings. At the date of this Agreement, each
Obligor is in compliance with Clause 9.12 and (save as disclosed in writing to
the Issuer) Clauses 9.3 and 9.8.

 

8.16  
Taxes paid. Each Obligor has paid all taxes applicable to, or imposed on or in
relation to it or its business.

 

8.17  
Conformity of Financial Covenants. The financial covenants set out in Schedule 3
conform to the financial covenants given by the Corporate Guarantor and its
subsidiaries under the Bank of America Facilities.

 

9  
GENERAL UNDERTAKINGS AND FINANCIAL COVENANTS

 

9.1  
General. Each Obligor undertakes with the Issuer to comply with the following
provisions of this Clause 9 at all times during the Security Period, except as
the Issuer may otherwise permit.

 

9.2  
No disposal of assets. 

 

(a)  
No Obligor will transfer or otherwise dispose of:

 

(i)  
its rights under the Shipbuilding Contract to which it is a party, whether by
one transaction or a number of transactions, whether related or not save where
the Guarantee relating thereto has been cancelled or where that Obligor has
provided cash security in relation to such Guarantee on the same terms mutatis
mutandis as set out in Clause 5.6; or

 

(ii)  
any debt payable to it or any other right (present, future or contingent right)
to receive a payment, including any right to damages or compensation.

 

(b)  
No Obligor will create or permit to arise any Security Interest (except for
Permitted Security Interests) over its rights under the Shipbuilding Contract
and the Refund Guarantees to which it is a party.

 

9.3  
No other liabilities or obligations to be incurred. No Obligor will incur any
liability or obligation except:

 

(a)  
liabilities and obligations under the Shipbuilding Contract, the Finance
Documents, the Loan Agreement and the Finance Document (as defined in the Loan
Agreement) to which it is a party; and

 

(b)  
liabilities or obligations incurred in the ordinary course of supervising the
construction of, providing supplies for, operating and chartering its Ship (and
for the avoidance of doubt the management fees payable by the Obligors to the
Approved Managers shall be a permitted expense); and

 

(c)  
provided the terms of Clause 10.3(c) are complied with, inter-company
Indebtedness from other companies which are in the same ultimate beneficial
ownership as the Obligors.

 

9.4  
Information provided to be accurate. All financial and other information which
is provided in writing by or on behalf of each Obligor under or in connection
with any Finance Document will to the best of that Obligor’s knowledge and
belief be true and not misleading and will not omit any material fact or
consideration which, if disclosed would reasonably be expected to adversely
affect the decision of a person considering whether to enter into this
Agreement.

 

9.5  
Provision of financial statements. Each Obligor will procure that there is sent
to the Issuer:

 

(a)  
as soon as possible, but in no event later than 120 days after the end of each
of the Corporate Guarantor’s financial years, the annual audited accounts of the
Corporate Guarantor and its consolidated subsidiaries;

 

(b)  
as soon as possible, but in no event later than 30 days after the end of each
quarter in each of the Corporate Guarantor’s financial years unaudited accounts
of the Corporate Guarantor and its consolidated subsidiaries which are certified
as to their correctness by its chief financial officer.

 

9.6  
Form of financial statements. All accounts (audited and unaudited) delivered
under Clause 9.5 will:

 

(a)  
be prepared in accordance with all applicable laws and generally accepted
accounting principles of the U.S.A. consistently applied;

 

(b)  
give a true and fair view of the financial condition of the relevant Obligor at
the date of those accounts and of its profit for the period to which those
accounts relate; and

 

(c)  
fully disclose or provide for all significant liabilities of the relevant
Obligor.

 

9.7  
Shareholder and creditor notices. Each Obligor will send the Issuer, at the same
time as they are despatched, copies of all communications which are despatched
to its shareholders or creditors or any class of them.

 

9.8  
Consents. Each Obligor will maintain in force and promptly obtain or renew, and
will promptly send certified copies to the Issuer of, all consents required:

 

(a)  
for that Obligor to perform its obligations under any Finance Document to which
it is a party;

 

(b)  
for the validity or enforceability of any Finance Document to which it is a
party;

 
and the Obligor will comply with the terms of all such consents.



9.9  
Maintenance of Security Interests. Each Obligor will:

 

(a)  
at its own cost, do all that it reasonably can to ensure that any Finance
Document validly creates the obligations and the Security Interests which it
purports to create; and

 

(b)  
without limiting the generality of paragraph (a), at its own cost, promptly
register, file, record or enrol any Finance Document with any applicable court
or authority, pay any applicable stamp, registration or similar tax in respect
of any Finance Document, give any notice or take any other step which, in the
reasonable opinion of the Issuer is or has become necessary or desirable for any
Finance Document to be valid, enforceable or admissible in evidence or to ensure
or protect the priority of any Security Interest which it creates.

 

9.10  
Notification of litigation. Each Obligor will provide the Issuer with details of
any legal or administrative action involving any Obligor or any Security Party
promptly upon becoming aware of the same where such legal or administrative
action might, if adversely determined, have a material adverse effect on the
ability of that Obligor to perform its obligations under any Finance Document to
which it is a party

 

9.11  
No amendment to Shipbuilding Contracts. No Obligor will agree to any amendment
or supplement to, or waive or fail to enforce, the Shipbuilding Contract to
which it is a party or any of its provisions (and for the purposes of this
Clause 9.11 an amendment of a Shipbuilding Contract will always be material if
alone or with any previous variations it increases the Contract Price thereunder
by more than 5%).

 

9.12  
Chief Executive Office. Each Obligor will maintain its chief executive office,
and keep its corporate documents and records, at Suite 306, Commerce Building,
One Chancery Lane, Hamilton, MH12, Bermuda.

 

9.13  
Confirmation of no default. Each Obligor will, within 2 Business Days after
service by the Issuer of a written request, serve on the Issuer a notice which
is signed by the representative director of such Obligor and which:

 

(a)  
states that no Event of Default or Potential Event of Default has occurred and
is continuing; or

 

(b)  
states that no Event of Default or Potential Event of Default has occurred,
except for a specified event or matter, of which all material details are given.

 

9.14  
Notification of default. Each Obligor will notify the Issuer as soon as it
becomes aware of:

 

(a)  
the occurrence of an Event of Default or a Potential Event of Default; or

 

(b)  
any matter which indicates that an Event of Default or a Potential Event of
Default may have occurred and is continuing;

 
and will keep the Issuer fully up-to-date with all developments.



9.15  
Provision of further information. Each Obligor will, as soon as practicable
after receiving the request, provide the Issuer with any additional financial or
other information relating:

 

(a)  
to it and its Shipbuilding Contract; or

 

(b)  
to any other matter relevant to, or to any provision of, a Finance Document;

 
which may be reasonably requested by the Issuer at any time.



9.16  
Financial Covenants.

 

(a)  
the Obligors undertake to comply at all times with the financial covenants set
out in Schedule 3;

 

(b)  
the Obligors shall provide to the Issuer within 60 days after the end of each
financial quarter of the Corporate Guarantor’s financial year a compliance
certificate in the form set out in Schedule 4 executed by the chief financial
officer of the Corporate Guarantor and confirming that the financial covenants
set out in Schedule 3 have been complied with during each financial quarter; and

 

(c)  
a formal review of the financial covenants set out in Schedule 3 will be
undertaken by the Issuer upon expiry and prepayment of the Bank of America
Facilities whichever is earlier.

 

9.17  
Dividends. The Obligors shall procure that the Corporate Guarantor does not pay
any dividend or make any other form of distribution except where the following
conditions are met:

 

(a)  
no Event of Default has occurred and is continuing at the time that the proposed
dividend or distribution is to be made;

 

(b)  
the aggregate amount of all dividends or distributions in respect of any
financial year of the Corporate Guarantor shall not exceed 50% of the
Consolidated Net Income for such financial year;

 

(c)  
prior to the making of the proposed dividend or distribution the Obligors have
provided to the Issuer a certificate executed by the chief financial officer of
the Corporate Guarantor confirming that the Corporate Guarantor is in compliance
with the minimum Consolidated Fixed Charge Coverage Ratio as set out in Schedule
3 for the Measurement Period immediately preceding the date of the proposed
dividend or distribution.

 
For the purpose of this Clause 9.17, “Consolidated Net Income”, “Consolidated
Fixed Charge Coverage Ratio” and “Measurement Period” each shall have the
meaning given to such term in Schedule 3.
 

10  
CORPORATE UNDERTAKINGS

 

10.1  
General. Each Obligor also undertakes with the Issuer to comply with the
following provisions of this Clause 10 at all times during the Security Period
except as the Issuer may otherwise permit.

 

10.2  
Maintenance of status. Each Obligor will maintain its separate corporate
existence and remain in good standing under the laws of the Marshall Islands.

 

10.3  
Negative undertakings. No Obligor will:

 

(a)  
carry on any business other than in relation to the construction, purchase and
eventual ownership, chartering and operation of its Ship; or

 

(b)  
effect any form of redemption, purchase or return of share capital; or

 

(c)  
provide any form of credit or financial assistance to:

 

(i)  
a person who is directly or indirectly interested in that Obligor’s share or
loan capital; or

 

(ii)  
any company in or with which such a person is directly or indirectly interested
or connected;

 
or enter into any transaction with or involving such a person or company on
terms which are, in any respect, less favourable to that Obligor than those
which it could obtain in a bargain made at arms’ length provided however that
prior to an Event of Default which is continuing that Obligor may provide loans
to or incur inter-company Indebtedness from other subsidiaries of the Corporate
Guarantor and may service such inter-company Indebtedness provided that in the
case of any such inter- company Indebtedness the relevant lending company has
first executed an agreement in favour of the Issuer fully subordinating the
rights of such lending company in respect of such Indebtedness to those of the
Issuer under the Finance Documents.



(d)  
issue, allot or grant any person a right to any shares in its capital or
repurchase or reduce its issued share capital;

 

(e)  
acquire any shares or other securities other than US or UK Treasury bills and
certificates of deposit issued by major North American or European banks, or
enter into any transaction in a derivative; or

 

(f)  
enter into any form of amalgamation, merger or de-merger or any form of
reconstruction or reorganisation.

 

11  
PAYMENTS AND CALCULATIONS

 

11.1  
Currency and method of payments. All payments to be made by the Obligors to the
Issuer under a Finance Document shall be made to the Issuer:

 

(a)  
by not later than 11.00 a.m. (New York City time) on the due date;

 

(b)  
in same day Dollar funds settled through the New York Clearing House Interbank
Payments System (or in such other Dollar funds and/or settled in such other
manner as the Issuer shall specify as being customary at the time for the
settlement of international transactions of the type contemplated by this
Agreement); and

 

(c)  
to the account of the Issuer at American Express Bank Limited, 3 World Financial
Centre, 23rd Floor, New York, NY 10285-2300 USA Account No 000261123 for credit
to the Issuer reference “TBS : Argyle and Others : Guarantee Facility”, or to
such other account with such other bank as the Issuer may from time to time
notify to the Obligors.

 

11.2  
Payment on non-Business Day. If any payment by the Obligors under a Finance
Document would otherwise fall due on a day which is not a Business Day:

 

(a)  
the due date shall be extended to the next succeeding Business Day; or

 

(b)  
if the next succeeding Business Day falls in the next calendar month, the due
date shall be brought forward to the immediately preceding Business Day;

 
and interest shall be payable during any extension under paragraph (a) at the
rate payable on the original due date.



11.3  
Basis for calculation of periodic payments. All interest and commitment fee and
any other payments under any Finance Document which are of an annual or periodic
nature shall accrue from day to day and shall be calculated on the basis of the
actual number of days elapsed and a 360 day year.

 

11.4  
Issuer accounts. The Issuer shall maintain an account showing any and all sums
owing to the Issuer from the Obligors and each Security Party under the Finance
Documents and all payments in respect of those amounts made by the Obligors and
any Security Party.

 

11.5  
Accounts prima facie evidence. If the account maintained under Clause 11.4 shows
an amount to be owing by the Obligors or a Security Party to the Issuer, that
account shall be prima facie evidence that that amount is owing to the Issuer.

 

12  
APPLICATION OF RECEIPTS

 

12.1  
Normal order of application. Except as any Finance Document may otherwise
provide, any sums which are received or recovered by the Issuer under or by
virtue of any Finance Document shall be applied:

 

(a)  
FIRST: in or towards satisfaction of any amounts then due and payable under the
Finance Documents (or any of them) in such order of application and/or such
proportions as the Issuer may specify by notice to the Obligors and the Security
Parties;

 

(b)  
SECONDLY: in retention of an amount equal to any amount not then due and payable
under any Finance Document but which the Issuer, by notice to the Obligors and
the Security Parties, states in its opinion will or may become due and payable
in the future and, upon those amounts becoming due and payable, in or towards
satisfaction of them in accordance with the provisions of this Clause; and

 

(c)  
THIRDLY: any surplus shall be paid to the Obligors or to any other person
appearing to be entitled to it.

 



12.2  
Variation of order of application. The Issuer may, by notice to the Obligors and
the Security Parties, provide for a different manner of application from that
set out in Clause 12.1 either as regards a specified sum or sums or as regards
sums in a specified category or categories.

 

12.3  
Notice of variation of order of application. The Issuer may give notices under
Clause 12.2 from time to time; and such a notice may be stated to apply not only
to sums which may be received or recovered in the future, but also to any sum
which has been received or recovered on or after the third Business Day before
the date on which the notice is served.

 

12.4  
Appropriation rights overridden. This Clause 12 and any notice which the Issuer
gives under Clause 12.2 shall override any right of appropriation possessed, and
any appropriation made, by the Obligors or any Security Party.

 

13  
EVENTS OF DEFAULT

 

13.1  
Events of Default. An Event of Default occurs if:

 

(a)  
any Obligor or any Security Party fails to pay when due or (if so payable) on
demand any sum payable under a Finance Document (and so that for this purpose
(i) sums payable on demand shall be treated as having been paid when due within
3 Business Days of receipt of the demand and (ii) if the failure is caused by a
disruption to the payments system referred to in Clause 11.1(b) which disruption
is beyond the control of the Obligors, such failure shall not constitute an
Event of Default if payment is made within 3 Business days of its due date); or

 

(b)  
any breach occurs of Clause 7.2, 9.3, 10.2 or 10.3; or

 

(c)  
any breach occurs of Clause 9.16(a); or

 

(d)  
any breach by any Obligor or any Security Party occurs of any provision of a
Finance Document (other than a breach covered by paragraph (a) or (b)) and if,
in the opinion of the Issuer, such default is capable of remedy, such default
continues unremedied 10 Business days after written notice from the Issuer
requesting action to remedy the same; or

 

(e)  
any representation, warranty or statement made by, or by an officer of, any
Obligor or a Security Party in a Finance Document or in a Guarantee Issue
Request or any other notice or document relating to a Finance Document is untrue
or misleading in any material respect when it is made; or

 

(f)  
any of the following occurs in relation to any Financial Indebtedness of a
Relevant Person:

 

(i)  
any Financial Indebtedness of a Relevant Person is not paid when due or, if so
payable, on demand (or in either such case, within any applicable grace period);
or

 

(ii)  
any Financial Indebtedness of a Relevant Person becomes due and payable or
capable of being declared due and payable prior to its stated maturity date as a
consequence of any event of default; or

 

(iii)  
a lease, hire purchase agreement or charter creating any Financial Indebtedness
of a Relevant Person is terminated by the lessor or owner or becomes capable of
being terminated as a consequence of any termination event; or

 

(iv)  
any overdraft, loan, note issuance, acceptance credit, letter of credit,
guarantee, foreign exchange or other facility, or any swap or other derivative
contract or transaction, relating to any Financial Indebtedness of a Relevant
Person ceases to be available or becomes capable of being terminated as a result
of any event of default, or cash cover is required, or becomes capable of being
required, in respect of such a facility as a result of any event of default; or

 

(v)  
any Security Interest securing any Financial Indebtedness of a Relevant Person
becomes enforceable;

 
Provided that no Event of Default will occur under this Clause 13.1(f) in
relation to the Corporate Guarantor if the amount of Financial Indebtedness
falling within paragraphs (i) to (v) above is less than $2,500,000 (or its
equivalent in any other currency or currencies),
 

(g)  
any of the following occurs in relation to a Relevant Person:

 

(i)  
a Relevant Person becomes, in the opinion of the Issuer, unable to pay its debts
as they fall due; or

 

(ii)  
all or substantially all of the assets of a Relevant Person are subject to any
form of execution, attachment, arrest, sequestration or distress in respect of a
sum of, or sums aggregating, $500,000 or more or the equivalent in another
currency and is not discharged within 1 month of the same being levied or sued
out; or

 

(iii)  
any administrative or other receiver is appointed over any substantial part of
the assets of a Relevant Person; or

 

(iv)  
an administrator is appointed (whether by the court or otherwise) in respect of
a Relevant Person; or

 

(v)  
any formal declaration of bankruptcy or any formal statement to the effect that
a Relevant Person is insolvent or likely to become insolvent is made by a
Relevant Person or by the directors of a Relevant Person or, in any proceedings,
by a lawyer acting for a Relevant Person; or

 

(vi)  
a provisional liquidator is appointed in respect of a Relevant Person, a winding
up order is made in relation to a Relevant Person or a winding up resolution is
passed by a Relevant Person; or

 

(vii)  
a resolution is passed, an administration notice is given or filed, an
application or petition to a court is made or presented or any other step is
taken by (aa) a Relevant Person, (bb) the members or directors of a Relevant
Person, (cc) a holder of Security Interests which together relate to all or
substantially all of the assets of a Relevant Person, or (dd) a government
minister or public or regulatory authority of a Pertinent Jurisdiction having
jurisdiction over that Relevant Person for or with a view to the winding up of
that or another Relevant Person or the appointment of a provisional liquidator
or administrator in respect of that or another Relevant Person, or that or
another Relevant Person ceasing or suspending business operations or payments to
creditors, save that this paragraph does not apply to a fully solvent winding up
of a Relevant Person other than an Obligor which is, or is to be, effected for
the purposes of an amalgamation or reconstruction previously approved by the
Issuer and effected not later than 3 months after the commencement of the
winding up; or

 

(viii)  
an administration notice is given or filed, an application or petition to a
court is made or presented or any other step is taken by a creditor of a
Relevant Person (other than a holder of Security Interests which together relate
to all or substantially all of the assets of a Relevant Person) for the winding
up of a Relevant Person or the appointment of a provisional liquidator or
administrator in respect of a Relevant Person in any Pertinent Jurisdiction
having jurisdiction over that Relevant Person, unless the proposed winding up,
appointment of a provisional liquidator or administration is being contested in
good faith, on substantial grounds and not with a view to some other insolvency
law procedure being implemented instead and either (aa) the application or
petition is dismissed or withdrawn within 30 days of being made or presented, or
(bb) within 30 days of the administration notice being given or filed, or the
other relevant steps being taken, other action is taken which will ensure that
there will be no administration and (in both cases (aa) or (bb)) the Relevant
Person will continue to carry on business in the ordinary way and without being
the subject of any actual, interim or pending insolvency law procedure; or

 

(ix)  
a Relevant Person or its directors take any steps (whether by making or
presenting an application or petition to a court, or submitting or presenting a
document setting out a proposal or proposed terms, or otherwise) with a view to
obtaining, in relation to that or another Relevant Person, any form of
moratorium, suspension or deferral of payments, reorganisation of debt (or
certain debt) by reason of financial difficulties or arrangement with all or a
substantial proportion (by number or value) of creditors or of any class of them
or any such moratorium, suspension or deferral of payments, reorganisation or
arrangement is effected by court order, by the filing of documents with a court,
by means of a contract or in any other way at all; or

 

(x)  
any meeting of the members or directors, or of any committee of the board or
senior management, of a Relevant Person is held or summoned for the purpose of
considering a resolution or proposal to authorise or take any action of a type
described in paragraphs (iv) to (ix) or a step preparatory to such action, or
(with or without such a meeting) the members, directors or such a committee
resolve or agree that such an action or step should be taken or should be taken
if certain conditions materialise or fail to materialise; or

 

(xi)  
in a Pertinent Jurisdiction other than England or Wales or to the jurisdiction
of whose courts any part of that Relevant Person’s assets are subject, any event
occurs, any proceedings are opened or commenced or any step is taken which, in
the opinion of the Issuer is similar to any of the foregoing; or

 

(h)  
any Obligor ceases or suspends carrying on its business or a part of its
business which, in the opinion of the Issuer, is material in the context of this
Agreement; or

 

(i)  
it becomes unlawful in any Pertinent Jurisdiction or impossible:

 

(i)  
for any Obligor or any Security Party to discharge any liability under a Finance
Document or to comply with any other obligation which the Issuer considers
material under a Finance Document unless provided that none of the interests of
the Issuer is prejudiced in any way during the relevant period, the discharge of
that liability or compliance with that obligation or exercise or enforcement of
those rights ceases to be unlawful within 30 days; or

 

(ii)  
for the Issuer to exercise or enforce any right under, or to enforce any
Security Interest created by, a Finance Document; or

 

(j)  
any official consent necessary to enable any Obligor or any Security Party to
comply with any provision which the Issuer considers material of a Finance
Document or any of the Shipbuilding Contracts is not granted, expires without
being renewed, is revoked or becomes liable to revocation or any condition of
such a consent is not fulfilled; or

 

(k)  
any provision which the Issuer considers in its reasonable opinion material of a
Finance Document proves to have been or becomes invalid or unenforceable, or a
Security Interest created by a Finance Document proves to have been or becomes
invalid or unenforceable or such a Security Interest proves to have ranked
after, or loses its priority to, another Security Interest or any other third
party claim or interest; or

 

(l)  
the security constituted by a Finance Document is in any way imperilled or in
jeopardy; or

 

(m)  
an Event of Default (as defined in the Loan Agreement) occurs; or

 

(n)  
any other event occurs or any other circumstances arise or develop including,
without limitation a change in the financial position, state of affairs or
prospects of any Obligor in the light of which the Issuer considers that there
is a significant risk that any Obligor is, or will later become, unable to
discharge its liabilities under the Finance Documents as they fall due.

 

13.2  
Actions following an Event of Default. On, or at any time after, the occurrence
of an Event of Default and while the Event of Default is continuing the Issuer
may:

 

(a)  
serve on the Obligors a notice stating that all obligations of the Issuer to the
Obligors under this Agreement are terminated; and/or

 

(b)  
serve on the Obligors a notice stating that all other amounts accrued or owing
under this Agreement are immediately due and payable or are due and payable on
demand; and/or

 

(c)  
take any other action which, as a result of the Event of Default or any notice
served under paragraph (a) or (b), the Issuer is entitled to take under any
Finance Document or any applicable law.

 

13.3  
Termination of obligations. On the service of a notice under Clause 13.2(a), all
the obligations of the Issuer to the Obligors under this Agreement shall
terminate and the amount specified in Clause 5.6 shall become immediately due
and payable or, as the case may be, payable on demand.

 

13.4  
Acceleration of liabilities. On the service of a notice under Clause 13.2(b),
all amounts accrued or owing from the Obligors or any Security Party under this
Agreement and every other Finance Document shall become immediately due and
payable or, as the case may be, payable on demand.

 

13.5  
Multiple notices; action without notice. The Issuer may serve notices under
Clauses 13.2(a) and (b) simultaneously or on different dates and it may take any
action referred to in Clauses 13.2 if no such notice is served or simultaneously
with or at any time after the service of both or either of such notices.

 

13.6  
Exclusion of Issuer liability. Neither the Issuer nor any receiver or manager
appointed by the Issuer, shall have any liability to the Obligors or a Security
Party:

 

(a)  
for any loss caused by an exercise of rights under, or enforcement of a Security
Interest created by, a Finance Document or by any failure or delay to exercise
such a right or to enforce such a Security Interest; or

 

(b)  
as mortgagee in possession or otherwise, for any income or principal amount
which might have been produced by or realised from any asset comprised in such a
Security Interest or for any reduction (however caused) in the value of such an
asset;

 

 
except that this does not exempt the Issuer or a receiver or manager from
liability for losses shown to have been caused directly and mainly by the
dishonesty or the wilful misconduct of the Issuer’s own officers and employees
or (as the case may be) such receiver’s or manager’s own partners or employees.




13.7  
Relevant Persons. In this Clause 13 a “Relevant Person” means any Obligor and
any Security Party.

 

13.8  
Interpretation. In Clause 13.1(f) references to an event of default or a
termination event include any event, howsoever described, which is similar to an
event of default in a facility agreement or a termination event in a finance
lease; and in Clause 13.1(g) “petition” includes an application.

 

14  
FEES AND EXPENSES

 

14.1  
Arrangement and commitment fees. The Obligors shall pay to the Issuer:

 

(a)  
on Guarantee Issue Date in respect of each Guarantee an arrangement fee in
respect of such Guarantee in the amount specified in the Fee Letter; and

 

(b)  
quarterly in arrears during the period from (and including) the first Guarantee
Issue Date to the date of cancellation or termination of the last Guarantee and
on the last day of that period a commitment fee at the rate specified in the Fee
Letter.

 

14.2  
Costs of negotiation, preparation etc. The Obligors shall pay to the Issuer on
its demand the amount of all expenses incurred by the Issuer in connection with
the negotiation, preparation, execution or registration of any Finance Document
or any related document or with any transaction contemplated by a Finance
Document or a related document.

 

14.3  
Costs of variation, amendments, enforcement etc. The Obligors shall pay to the
Issuer, on the Issuer’s demand, the amount of all expenses incurred by the
Issuer (in the case of paragraphs (a) and (b) such expenses to be reasonably
incurred) in connection with:

 

(a)  
any amendment or supplement to a Finance Document, or any proposal for such an
amendment to be made;

 

(b)  
any consent or waiver by the Issuer under or in connection with a Finance
Document, or any request for such a consent or waiver;

 

(c)  
any step taken by the Issuer with a view to the protection, exercise or
enforcement of any right or Security Interest created by a Finance Document or
for any similar purpose.

 

 
There shall be recoverable under paragraph (c) the full amount of all legal
expenses, whether or not such as would be allowed under rules of court or any
taxation or other procedure carried out under such rules.




14.4  
Documentary taxes. The Obligors shall promptly pay any tax payable on or by
reference to any Finance Document, and shall, on the Issuer’s demand, fully
indemnify the Issuer against any claims, expenses, liabilities and losses
resulting from any failure or delay by the Obligors to pay such a tax.

 

14.5  
Certification of amounts. A notice which is signed by 2 officers of the Issuer,
which states that a specified amount, or aggregate amount, is due to the Issuer
under this Clause 14 and which indicates (without necessarily specifying a
detailed breakdown) the matters in respect of which the amount, or aggregate
amount, is due shall (save in the case of manifest error) be prima facie
evidence that the amount, or aggregate amount, is due.

 

15  
INDEMNITIES

 

15.1  
Indemnities regarding issue of Guarantees. Without prejudice to the Obligors’
indemnity contained in Clause 5, the Obligors shall fully indemnify the Issuer
on its demand in respect of all claims, expenses, liabilities and losses which
are made or brought against or incurred by the Issuer, or which the Issuer
reasonably and with due diligence estimates that it will incur, as a result of
or in connection with:

 

(a)  
a Guarantee not being issued on the date specified in the relevant Guarantee
Issue Request for any reason other than a default by the Issuer;

 

(b)  
any failure (for whatever reason) by the Obligors to make payment of any amount
due under a Finance Document on the due date or, if so payable, on demand (after
giving credit for any default interest paid by the Obligors on the amount
concerned under Clause 6);

 

(c)  
the occurrence and/or continuance of an Event of Default or a Potential Event of
Default;

 

 
and in respect of any tax (other than tax on its overall net income) for which
the Issuer is liable in connection with any amount paid or payable to the Issuer
(whether for its own account or otherwise) under any Finance Document.




15.2  
Breakage costs. Without limiting its generality, Clause 15.1 covers any claim,
expense, liability or loss, including a loss of a prospective profit, incurred
by the Issuer in liquidating or employing deposits from third parties acquired
or arranged to fund or maintain any overdue amount.

 

15.3  
Miscellaneous indemnities. The Obligors shall fully indemnify the Issuer on its
demand in respect of all claims, expenses, liabilities and losses which may be
made or brought against or incurred by the Issuer, in any country, as a result
of or in connection with any action taken, or omitted or neglected to be taken,
under or in connection with any Finance Document by the Issuer or by any
receiver appointed under a Finance Document other than claims, expenses,
liabilities and losses which are shown to have been directly and mainly caused
by the dishonesty or wilful misconduct or reckless action with knowledge of the
probable consequences of the officers or employees of the Issuer.

 

15.4  
Currency indemnity. If any sum due from the Obligors or any Security Party to
the Issuer under a Finance Document or under any order or judgment relating to a
Finance Document has to be converted from the currency in which the Finance
Document provided for the sum to be paid (the “Contractual Currency”) into
another currency (the “Payment Currency”) for the purpose of:

 

(a)  
making or lodging any claim or proof against the Obligors or any Security Party,
whether in its liquidation, any arrangement involving it or otherwise; or

 

(b)  
obtaining an order or judgment from any court or other tribunal; or

 

(c)  
enforcing any such order or judgment;

 

 
the Obligors shall indemnify the Issuer against the loss arising when the amount
of the payment actually received by the Issuer is converted at the available
rate of exchange into the Contractual Currency.




 
In this Clause 15.4, the “available rate of exchange” means the rate at which
the Issuer is able at the opening of business (London time) on the Business Day
after it receives the sum concerned to purchase the Contractual Currency with
the Payment Currency.




 
This Clause 15.4 creates a separate liability of the Obligors which is distinct
from their other liabilities under the Finance Documents and which shall not be
merged in any judgment or order relating to those other liabilities.




15.5  
Certification of amounts. A notice which is signed by 2 officers of the Issuer,
which states that a specified amount, or aggregate amount, is due to the Issuer
under this Clause 15 and which indicates (without necessarily specifying a
detailed breakdown) the matters in respect of which the amount, or aggregate
amount, is due shall (save in the case of manifest error) be prima facie
evidence that the amount, or aggregate amount, is due.

 

16  
NO SET-OFF OR TAX DEDUCTION

 

16.1  
No deductions. All amounts due from an Obligor under a Finance Document shall be
paid:

 

(a)  
without any form of set-off, cross-claim or condition; and

 

(b)  
free and clear of any tax deduction except a tax deduction which that Obligor is
required by law to make.

 

16.2  
Grossing-up for taxes. If an Obligor is required by law to make a tax deduction
from any payment:

 

(a)  
that Obligor shall notify the Issuer as soon as it becomes aware of the
requirement;

 

(b)  
that Obligor shall pay the tax deducted to the appropriate taxation authority
promptly, and in any event before any fine or penalty arises;

 

(c)  
the amount due in respect of the payment shall be increased by the amount
necessary to ensure that the Issuer receives and retains (free from any
liability relating to the tax deduction) a net amount which, after the tax
deduction, is equal to the full amount which it would otherwise have received.

 
No Obligor shall be obliged to pay any additional amount pursuant to paragraph
(c) above in respect of any deduction which would not have been required if the
Issuer had completed a declaration, claim, exemption, or other form which it has
been requested by the Obligors or an applicable taxation authority to complete
and which it is able to complete.
 

16.3  
Evidence of payment of taxes. Within one month after making any tax deduction,
the Obligor concerned shall deliver to the Issuer documentary evidence
satisfactory to the Issuer that the tax had been paid to the appropriate
taxation authority.

 

16.4  
Tax credits. If the Issuer receives for its own account a repayment or obtains
relief or credit in respect of tax paid or otherwise payable by it in respect of
or calculated by reference to the increased payment made by an Obligor under
Clause 16.2, it shall pay to the relevant Obligor a sum equal to the proportion
of the repayment, relief or credit which it allocates to the amount due from
that Obligor in respect of which that Obligor made the increased payment:

 

(a)  
the Issuer shall not be obliged to allocate to this transaction any part of a
tax repayment, relief or credit which is referable to a class or number of
transactions;

 

(b)  
nothing in this Clause 16.4 shall oblige the Issuer to arrange its tax affairs
in any particular manner, to claim any type of relief, credit, allowance or
deduction instead of, or in priority to, another or to make any such claim
within any particular time;

 

(c)  
nothing in this Clause 16.4 shall oblige the Issuer to make a payment which
would leave it in a worse position than it would have been in if the relevant
Obligor had not been required to make a tax deduction from a payment; and

 

(d)  
any allocation or determination made by the Issuer under or in connection with
this Clause 16.4 shall (save in the case of manifest error) be conclusive and
binding on the Obligors.

 

16.5  
Exclusion of tax on overall net income. In this Clause 16 “tax deduction” means
any deduction or withholding for or on account of any present or future tax
except tax on the Issuer’s overall net income.

 

17  
ILLEGALITY, ETC

 

17.1  
Illegality. This Clause 17 applies if the Issuer notifies the Obligors that it
has become, or will with effect from a specified date, become:

 

(a)  
unlawful or prohibited as a result of the introduction of a new law, an
amendment to an existing law or a change in the manner in which an existing law
is or will be interpreted or applied; or

 

(b)  
contrary to, or inconsistent with, any regulation,

 

 
for the Issuer to maintain or give effect to any of its obligations under this
Agreement or any Guarantee in the manner contemplated by this Agreement.




17.2  
Notification and effect of illegality. On the Issuer notifying the Obligors
under Clause 17.1:

 

(a)  
the Commitment shall be cancelled;

 

(b)  
the Obligors shall use their best endeavours to procure the prompt cancellation
of the Outstandings and the return of each Guarantee to the Issuer endorsed by
the Seller to the effect that it is cancelled; and

 

(c)  
by no later than the date specified in the Issuer’s notice under Clause 17.1 as
the date on which the notified event would become effective, the Obligors shall
pay to the Issuer the amount due under Clause 5.6.

 

17.3  
Mitigation. If circumstances arise which would result in a notification under
Clause 17.1 then, without in any way limiting the rights of the Issuer under
Clause 17.2, the Issuer shall notify the Obligor and shall use reasonable
endeavours to transfer its obligations and liabilities under this Agreement and
the Guarantees and its rights under this Agreement and the Finance Documents to
another office or financial institution not affected by the circumstances but
the Issuer shall not be under any obligation to take any such action if, in its
opinion, to do so would or might:

 

(a)  
have an adverse effect on its business, operations or financial condition; or

 

(b)  
involve it in any activity which is unlawful or prohibited or any activity that
is contrary to, or inconsistent with, any official requirement; or

 

(c)  
involve it in any expense (unless indemnified to its satisfaction) or tax
disadvantage.

 

18  
INCREASED COSTS

 

18.1  
Increased costs. This Clause 18 applies if the Issuer notifies the Obligors that
it considers that as a result of:

 

(a)  
the introduction or alteration after the date of this Agreement of a law or an
alteration after the date of this Agreement in the manner in which a law is
interpreted or applied (disregarding any effect which relates to the application
to payments under this Agreement of a tax on the Issuer’s overall net income);
or

 

(b)  
complying with any regulation (including any which relates to capital adequacy
or liquidity controls or which affects the manner in which the Issuer allocates
capital resources to its obligations under this Agreement) which is introduced,
or altered, or the interpretation or application of which is altered, after the
date of this Agreement,

 

 
the Issuer (or a parent company of it) has incurred or will incur an “increased
cost”.




18.2  
Meaning of “increased costs”. In this Clause 18, “increased costs” means:

 

(a)  
an additional or increased cost incurred as a result of, or in connection with,
the Issuer having entered into, or being a party to, this Agreement or having
taken an assignment of rights under this Agreement, of funding or maintaining
the Outstandings or other unpaid sums or performing its obligations under this
Agreement, or of having outstanding all or any part of the Outstandings or other
unpaid sums; or

 

(b)  
a reduction in the amount of any payment to the Issuer under this Agreement or
in the effective return which such a payment represents to the Issuer or on its
capital;

 

(c)  
an additional or increased cost of funding all or maintaining all or any part of
the Outstandings or other unpaid sums or (as the case may require) the
proportion of that cost attributable to the Outstandings or other unpaid sums;
or

 

(d)  
a liability to make a payment, or a return foregone, which is calculated by
reference to any amounts received or receivable by the Issuer under this
Agreement;

 
but not an item attributable to a change in the rate of tax on the overall net
income of the Issuer (or a parent company of it) or an item covered by the
indemnity for tax in Clause 15.1 or by Clause 16 or an item arising directly out
of the implementation by the applicable authorities having jurisdiction over the
Issuer of the matters set out in the statement of the Basle Committee on Banking
Regulations and Supervisory Practices dated July, 1988 and entitled
“International Convergence of Capital Measurement and Capital Standards”, to the
extent and according to the timetable provided for in the statement.



 
For the purposes of this Clause 18.2 the Issuer may in good faith allocate or
spread costs and/or losses among its assets and liabilities (or any class of its
assets and liabilities) on such basis as it considers appropriate.




18.3  
Payment of increased costs. The Obligors shall pay to the Issuer, on its demand,
the amounts which the Issuer from time to time notifies the Obligors that it has
specified to be necessary to compensate it for the increased cost (provided that
such demand is accompanied by a certificate from the Issuer confirming the
amount of its increased cost and including a calculation thereof).

 

18.4  
Notice of cancellation. If the Obligors are not willing to continue to
compensate the Issuer for the increased cost under Clause 18.3, the Obligors may
give the Issuer not less than 14 days’ notice of its intention to cancel the
Commitment and procure the cancellation of the Outstandings.

 

18.5  
Cancellation. A notice under Clause 18.4 shall be irrevocable; and on the date
specified in its notice of intended cancellation:

 

(a)  
the Commitment shall be cancelled;

 

(b)  
the Obligors shall procure the cancellation of the Outstandings and the return
of each Guarantee to the Issuer endorsed by the Seller to the effect that it is
cancelled; and

 

(c)  
the Obligors shall pay to the Issuer the amount due under Clause 5.6.

 

18.6  
Mitigation. If circumstances arise which would result in a notification under
Clause 18.1 then, without in any way limiting the rights of the Issuer under
Clause 18.3, the Issuer shall notify the Obligor and shall use reasonable
endeavours to transfer its obligations and liabilities under this Agreement and
the Guarantees and its rights under this Agreement and the Finance Documents to
another office or financial institution not affected by the circumstances but
the Issuer shall not be under any obligation to take any such action if, in its
opinion, to do so would or might:

 

(a)  
have an adverse effect on its business, operations or financial condition; or

 

(b)  
involve it in any activity which is unlawful or prohibited or any activity that
is contrary to, or inconsistent with, any official requirement; or

 

(c)  
involve it in any expense (unless indemnified to its satisfaction) or tax
disadvantage.

 

19  
SET-OFF

 

19.1  
Application of credit balances. The Issuer may without prior notice following
the occurrence of an Event of Default which is continuing:

 

(a)  
apply any balance (whether or not then due) which at any time stands to the
credit of any account in the name of any Obligors at any office in any country
of the Issuer in or towards satisfaction of any sum then due from the Obligors
to the Issuer under any of the Finance Documents; and

 

(b)  
for that purpose:

 

(i)  
break, or alter the maturity of, all or any part of a deposit of any Obligor;

 

(ii)  
convert or translate all or any part of a deposit or other credit balance into
Dollars;

 

(iii)  
enter into any other transaction or make any entry with regard to the credit
balance which the Issuer considers appropriate.

 

19.2  
Existing rights unaffected. The Issuer shall not be obliged to exercise any of
its rights under Clause 19.1; and those rights shall be without prejudice and in
addition to any right of set-off, combination of accounts, charge, lien or other
right or remedy to which the Issuer is entitled (whether under the general law
or any document).

 

19.3  
No Security Interest. This Clause 19 gives the Issuer a contractual right of
set-off only, and does not create any equitable charge or other Security
Interest over any credit balance of the Obligors.

 

20  
TRANSFERS AND CHANGES IN ISSUING OFFICE

 

20.1  
Transfer by Obligor. No Obligor may, without the consent of the Issuer transfer
any of its rights, liabilities or obligations under any Finance Document.

 

20.2  
Transfer by Issuer. The Issuer may transfer all or any of the rights and
interests which it has under or by virtue of the Finance Documents with the
prior written consent of the Obligors, (not to be unreasonably withheld or
delayed) or without the consent of the Obligors if an Event of Default or a
Potential Event of Default has occurred and is continuing.

 

20.3  
Rights of transferee. In respect of any breach of a warranty, undertaking,
condition or other provision of a Finance Document, or any misrepresentation
made in or in connection with a Finance Document, a transferee of any of the
Issuer’s rights or interests under or by virtue of the Finance Documents shall
be entitled to recover damages by reference to the loss incurred by that
transferee as a result of the breach or misrepresentation irrespective of
whether the Issuer would have incurred a loss of that kind or amount.

 

20.4  
Sub-participation; subrogation assignment. The Issuer may sub-participate all or
any part of its rights and/or obligations under or in connection with the
Finance Documents without the consent of, or any notice to, the Obligors; and
the Issuer may assign, in any manner and terms agreed by it, all or any part of
those rights to an insurer or surety who has become subrogated to them.

 

20.5  
Disclosure of information. The Issuer may disclose to a potential assignee or
sub-participant any information which the Issuer has received in relation to the
Obligors, any Security Party or their affairs under or in connection with any
Finance Document.

 

20.6  
Change of issuing office. The Issuer may change its issuing office by giving
notice to the Obligors and the change shall become effective on the later of:

 

(a)  
the date on which the Obligors receive the notice; and

 

(b)  
the date, if any, specified in the notice as the date on which the change will
come into effect.

 

20.7  
No additional costs. If the Issuer transfers or sub-participates any part of its
rights and/or obligations under the Finance Documents or changes its issuing
office pursuant to this Clause 20 and as a result of circumstances existing at
the date the transfer, sub-participation or change occurs, the Obligors would be
obliged to make an increased payment to the Issuer under any applicable Clauses
of this Agreement then the Issuer is only entitled to recover payment under
those Clauses to the same extent as the Issuer would have been if the transfer,
sub-participation or change of issuing office had not occurred.

 

21  
VARIATIONS AND WAIVERS

 

21.1  
Variations, waivers etc. by Issuer. A document shall be effective to vary,
waive, suspend or limit any provision of a Finance Document, or the Issuer’s
rights or remedies under such a provision or the general law, only if the
document is signed, or specifically agreed to by fax, by the Obligors and the
Issuer and, if the document relates to a Finance Document to which a Security
Party is party, by that Security Party.

 

21.2  
Exclusion of other or implied variations. Except for a document which satisfies
the requirements of Clauses 21.1, no document, and no act, course of conduct,
failure or neglect to act, delay or acquiescence on the part of the Issuer (or
any person acting on its behalf) shall result in the Issuer (or any person
acting on its behalf) being taken to have varied, waived, suspended or limited,
or being precluded (permanently or temporarily) from enforcing, relying on or
exercising:

 

(a)  
a provision of this Agreement or another Finance Document; or

 

(b)  
an Event of Default; or

 

(c)  
a breach by any Obligor or a Security Party of an obligation under a Finance
Document or the general law; or

 

(d)  
any right or remedy conferred by any Finance Document or by the general law;

 

 
and there shall not be implied into any Finance Document any term or condition
requiring any such provision to be enforced, or such right or remedy to be
exercised, within a certain or reasonable time.




22  
NOTICES

 

22.1  
General. Unless otherwise specifically provided, any notice under or in
connection with any Finance Document shall be given by letter or fax and
references in the Finance Documents to written notices, notices in writing and
notices signed by particular persons shall be construed accordingly.

 

22.2  
Addresses for communications. A notice shall be sent:

 

(a)  
to the Obligors:Suite 306

Commerce Building
One Chancery Lane
Hamilton HM12
Bermuda


Mailing Address:
P.O. Box HM 2522
Hamilton HMGX
Bermuda


Attention:    William J. Carr
Fax:   +1-441-295-4957
 
With a copy to:
TBS Shipping Services Inc.
612 East Grassy Sprain Road
Yonkers, NY 10710 U.S.A.
Attention: Ferdinand V. Lepere


Fax :    +1-914-961-5121





(b)  
to the Issuer:The Royal Bank of Scotland plc

Shipping Business Centre
5-10 Great Tower Street
London EC3R 3HX


Fax No:  +44 207 283 7538


Attention: Ship Finance Portfolio Management


or to such other address as the relevant party may notify the other.



22.3  
Effective date of notices. Subject to Clauses 22.4 and 22.5:

 

(a)  
a notice which is delivered personally or posted shall be deemed to be served,
and shall take effect, at the time when it is delivered;

 

(b)  
a notice which is sent by fax shall be deemed to be served, and shall take
effect, 2 hours after its transmission is completed.

 

22.4  
Service outside business hours. However, if under Clause 22.3 a notice would be
deemed to be served:

 

(a)  
on a day which is not a business day in the place of receipt; or

 

(b)  
on such a business day, but after 5 p.m. local time;

 

 
the notice shall (subject to Clause 22.5) be deemed to be served, and shall take
effect, at 9 a.m. on the next day which is such a business day.




22.5  
Illegible notices. Clauses 22.3 and 22.4 do not apply if the recipient of a
notice notifies the sender within 1 hour after the time at which the notice
would otherwise be deemed to be served that the notice has been received in a
form which is illegible in a material respect.

 

22.6  
Valid notices. A notice under or in connection with a Finance Document shall not
be invalid by reason that its contents or the manner of serving it do not comply
with the requirements of this Agreement or, where appropriate, any other Finance
Document under which it is served if:

 

(a)  
the failure to serve it in accordance with the requirements of this Agreement or
other Finance Document, as the case may be, has not caused any party to suffer
any significant loss or prejudice; or

 

(b)  
in the case of incorrect and/or incomplete contents, it should have been
reasonably clear to the party on which the notice was served what the correct or
missing particulars should have been.

 

22.7  
English language. Any notice under or in connection with a Finance Document
shall be in English.

 

22.8  
Meaning of “notice”. In this Clause 22 “notice” includes any demand, consent,
authorisation, approval, instruction, waiver or other communication.

 

23  
JOINT AND SEVERAL LIABILITY

 

23.1  
General. All liabilities and obligations of the Obligors under this Agreement
shall, whether expressed to be so or not, be several and, if and to the extent
consistent with Clause 23.2, joint.

 

23.2  
No impairment of Obligor's obligations. The liabilities and obligations of an
Obligor shall not be impaired by:

 

(a)  
this Agreement being or later becoming void, unenforceable or illegal as regards
any other Obligor;

 

(b)  
the Issuer entering into any rescheduling, refinancing or other arrangement of
any kind with any other Obligor;

 

(c)  
the Issuer releasing any other Obligor or any Security Interest created by a
Finance Document; or

 

(d)  
any combination of the foregoing.

 

23.3  
Principal debtors. Each Obligor declares that it is and will, throughout the
Security Period, remain a principal debtor for all amounts owing under this
Agreement and the Finance Documents and no Obligor shall in any circumstances be
construed to be a surety for the obligations of any other Obligor under this
Agreement.

 

23.4  
Subordination. Subject to Clause 23.5, during the Security Period, no Obligor
shall:

 

(a)  
claim any amount which may be due to it from any other Obligor whether in
respect of a payment made, or matter arising out of, this Agreement or any
Finance Document, or any matter unconnected with this Agreement or any Finance
Document; or

 

(b)  
take or enforce any form of security from any other Obligor for such an amount,
or in any other way seek to have recourse in respect of such an amount against
any asset of any other Obligor; or

 

(c)  
set off such an amount against any sum due from it to any other Obligor; or

 

(d)  
prove or claim for such an amount in any liquidation, administration,
arrangement or similar procedure involving any other Obligor or other Security
Party; or

 

(e)  
exercise or assert any combination of the foregoing.

 

23.5  
Obligor's required action. If during the Security Period, the Issuer, by notice
to a Obligor, requires it to take any action referred to in paragraphs (a) to
(d) of Clause 23.4, in relation to any other Obligor, that Obligor shall take
that action as soon as practicable after receiving the Issuer’s notice.

 

24  
SUPPLEMENTAL

 

24.1  
Rights cumulative, non-exclusive. The rights and remedies which the Finance
Documents give to the Issuer are:

 

(a)  
cumulative;

 

(b)  
may be exercised as often as appears expedient; and

 

(c)  
shall not, unless a Finance Document explicitly and specifically states so, be
taken to exclude or limit any right or remedy conferred by any law.

 

24.2  
Severability of provisions. If any provision of a Finance Document is or
subsequently becomes void, unenforceable or illegal, that shall not affect the
validity, enforceability or legality of the other provisions of that Finance
Document or of the provisions of any other Finance Document.

 

24.3  
Counterparts. A Finance Document may be executed in any number of counterparts.

 

24.4  
Third party rights. A person who is not a party to this Agreement has no right
under the Contracts (of Third Parties) Act 1999 to enforce or to enjoy the
benefit of any term of this Agreement.

 

25  
LAW AND JURISDICTION

 

25.1  
English law. This Agreement shall be governed by, and construed in accordance
with, English law.

 

25.2  
Exclusive English jurisdiction. Subject to Clause 25.3, the courts of England
shall have exclusive jurisdiction to settle any disputes which may arise out of
or in connection with this Agreement.

 

25.3  
Choice of forum for the exclusive benefit of the Issuer. Clause 25.2 is for the
exclusive benefit of the Issuer, which reserves the rights:

 

(a)  
to commence proceedings in relation to any matter which arises out of or in
connection with this Agreement in the courts of any country other than England
and which have or claim jurisdiction to that matter; and

 

(b)  
to commence such proceedings in the courts of any such country or countries
concurrently with or in addition to proceedings in England or without commencing
proceedings in England.

 
No Obligor shall commence any proceedings in any country other than England in
relation to a matter which arises out of or in connection with this Agreement.



25.4  
Process agent. Each Obligor irrevocably appoints Curtis Davis Garrard LLP at its
registered office for the time being, presently at Waterview House, Roundwood
Avenue, Stockley Park, Uxbridge UB11 1AU, to act as its agent to receive and
accept on its behalf any process or other document relating to any proceedings
in the English courts which are connected with this Agreement.

 

25.5  
Issuer’s rights unaffected. Nothing in this Clause 25 shall exclude or limit any
right which the Issuer may have (whether under the law of any country, an
international convention or otherwise) with regard to the bringing of
proceedings, the service of process, the recognition or enforcement of a
judgment or any similar or related matter in any jurisdiction.

 

25.6  
Meaning of “proceedings”. In this Clause 25, “proceedings” means proceedings of
any kind, including an application for a provisional or protective measure.

 
THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.


--------------------------------------------------------------------------------



SCHEDULE 1
 


 
GUARANTEE ISSUE REQUEST
 




To: The Royal Bank of Scotland plc
5-10 Great Tower Street
London EC3R 3HX


Attention: [l]




[l] 2007




GUARANTEE ISSUE REQUEST



1  
We refer to the facility agreement (the “Facility Agreement”) dated [l] and made
between Argyle Maritime Corp., Caton Maritime Corp., Dorchester Maritime Corp.,
Longwoods Maritime Corp., McHenry Maritime Corp. and Sunswyck Maritime Corp., as
Obligors, and yourselves, as Issuer, in connection with a guarantee facility of
up to US$84,000,000. Terms defined in the Facility Agreement have their defined
meanings when used in this Guarantee Issue Request.

 
2  We request the issue of a Guarantee in the form attached as follows:
 

(a)  
Amount of the Guarantee: [l];

 

(b)  
Guarantee Issue Date: [l];

 

(c)  
Expiry date of the Guarantee: [l];

 

(d)  
Delivery Instructions: [l].

 
3  We represent and warrant that:
 

(a)  
the representations and warranties in Clause 8 of the Facility Agreement would
remain true and not misleading if repeated on the date of this notice with
reference to the circumstances now existing;

 

(b)  
no Event of Default or Potential Event of Default has occurred and is continuing
or will result from the issue of the Guarantee.

 
4  This notice cannot be revoked without the prior consent of the Issuer.
 


[Name of Signatory]


For and on behalf of
[relevant Obligor]
 
 


--------------------------------------------------------------------------------



SCHEDULE 2
 


 
CONDITION PRECEDENT DOCUMENTS
 
PART A






The following are the documents referred to in Clause 7.1(a) required before
service of the first Guarantee Issue Request



1  
A duly executed original of each Finance Document (and of each document required
to be delivered by each Finance Document) other than those referred to in Part B

 

2  
Copies of the certificate of incorporation and constitutional documents and
evidence of the goodstanding (or its equivalent) of each Obligor and each
Security Party.

 

3  
Copies of resolutions of the directors of each Obligor and each Security Party
and copies of the resolutions of the shareholders of each Obligor, in each case
authorising the execution of each of the Finance Documents to which that Obligor
or that Security Party is a party and, in the case of each Obligor, authorising
named officers to make Guarantee Issue Requests and ratifying execution of the
Shipbuilding Contracts.

 

4  
The original of any power of attorney under which any Finance Document is
executed on behalf of the Obligor or a Security Party.

 

5  
Copies of all consents which any Obligor or any Security Party requires to enter
into, or make any payment under, any Finance Document or the Shipbuilding
Contracts.

 

6  
Copies of the Shipbuilding Contracts of the Overall Agreement.

 

7  
Such documentary evidence as the Issuer and its legal advisers may require in
relation to the due authorisation and execution by the Seller of the
Shipbuilding Contracts of the Overall Agreement.

 

8  
Documentary evidence that the agent for service of process named in Clause 28
has accepted its appointment.

 

9  
Favourable legal opinions from lawyers appointed by the Issuer on such matters
concerning the laws of Bermuda and Marshall Islands.

 

10  
A written statement from a person acceptable to the Issuer confirming the
identity of the ultimate beneficial owner or owners of the shares in the
Obligors, the Corporate Guarantor and each other Security Party and of the
identity of the person or persons controlling the voting rights attached to
those shares.

 

11  
Such documents and evidence as the Issuer shall require in relation to each
Security Party based on applicable law and regulations, and the Issuer’s owner
internal guidelines, relating to the Issuer’s knowledge of its customers.

 

12  
Such documentary evidence as the Issuer and its legal advisers may require in
relation to the due authorisation and execution by the parties to the
Intercreditor Agreement (other than the Issuer).

 

13  
If the Issuer so requires, in respect of any of the documents referred to above,
a certified English translation prepared by a translator approved by the Issuer.

 

 
Each of the documents specified in paragraphs 2, 3, 5, 6 and every other copy
document delivered under this Schedule shall be certified as a true and up to
date copy by a director, representative director or the secretary (or equivalent
officer) of the relevant Obligor.


--------------------------------------------------------------------------------



PART B






The following are the documents referred to in Clause 7.1(b) required before the
issue of a Guarantee:



1  
the Pre-delivery Security Assignment in respect of the Shipbuilding Contract
relating to such Ship (and of each document to be delivered thereunder); and

 

2  
favourable legal opinions from lawyers appointed by the Issuer on such matters
concerning the laws of the Marshall Islands and China.

 

3  
a copy of the relevant Refund Guarantee together with such documentary evidence
as the Agent, and its legal advisers may require in relation to the due
authorisation and execution by the Refund Guarantor of that Refund Guarantee and
that such Refund Guarantee has been registered with the State Administration of
Foreign Exchange in China;

 




--------------------------------------------------------------------------------



SCHEDULE 3
 


 
FINANCIAL COVENANTS
 




Pursuant to Clause 9.16 the Obligors undertake to comply at all times with the
following financial covenants:



(a)  
Minimum Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
at any time to be less than the sum of (i) $170,000,000, plus (ii) an amount
equal to 75% of the Consolidated Net Income earned in each full fiscal quarter
ending after 30 June 2006 (with no deduction for a net loss in any such fiscal
quarter) and (iii) an amount equal to 100% of the aggregate increases in
Shareholders’ Equity of Holdings and its Subsidiaries after the date hereof by
reason of the issuance and sale of Equity Interests of Holdings or any
Subsidiary (other than issuances to Holdings or a wholly-owned Subsidiary),
including upon any conversion of debt securities of Holdings into such Equity
Interests.

 

(b)  
Minimum Cash Liquidity. For each calendar month ending on or after the date
hereof, Qualified Cash, plus Availability in an average daily amount during such
calendar month not less than $10,000,000.

 

(c)  
Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during any period of four fiscal quarters of Holdings and its
Subsidiaries to be greater than 2.50:1.00.

 

(d)  
Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of Holdings to be less
than the ratio set forth below opposite such fiscal quarter:

 
 
Trading 4 Financial Quarters
 
 
Minimum Consolidated
 
 
Fixed Charge Coverage Ratio
 
 
Closing Date through
 
 
30 September 2007
 
 
1.4 : 1.0
 
 
31 December 2007 and
 
 
each fixed quarter thereafter
 
 
1.5 : 1.0
 



For the purposes of this Schedule 3 the following terms shall have the following
meanings.


“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Obligors or any of their Subsidiaries free and clear of all
Security Interests (other than Permitted Security Interests):
 

(a)  
readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

(b)  
time deposits with, or insured certificates of deposit or bankers’ acceptances
of, any commercial bank that (i) (A) is a Lender or (B) is organized under the
laws of the United States of America, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States of America, any state thereof or
the District of Columbia, and is a member of the Federal Reserve System, (ii)
issues (or the parent of which issues) commercial paper rated as described in
Clause (c) of this definition and (iii) has combined capital and surplus of at
least $1,000,000,000, in each case with maturities of not more than 90 days from
the date of acquisition thereof;

 

(c)  
commercial paper issued by any Person organised under the laws of any state of
the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

 

(d)  
Investments, classified in accordance with GAAP as current assets of the
Obligors or any of their Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in Clauses (a), (b) and (c) of
this definition;

 
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period, plus
 

(a)  
the following to the extent deducted in calculating such Consolidated Net Income
(and without duplication): (i) Consolidated Interest Charges, (ii) the provision
for Federal, state, local and foreign income taxes payable, (iii) depreciation
and amortisation expense and (iv) prepayment of fees and write-offs of deferred
financing fees in connection with the refinancing of the Existing Credit
Agreements, (v) consulting fees in respect of the business re-engineering
incurred in the second and third fiscal quarters of the 2006 fiscal year in an
aggregate amount not to exceed $2,500,000 and (vi) net losses from the sales of
Vessels as permitted under this Agreement (in each case of or by Holdings and
its Subsidiaries for such Measurement Period) and minus

 

(b)  
the following to the extent included in calculating such Consolidated Net
Income, all net gains from the sales of Vessels as permitted under this
Agreement (in each case of or by Holdings and its Subsidiaries for such
Measurement Period);

 
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of:
 

(a)  
the result of (i) Consolidated EBITDA, less (ii) the sum of (x) Federal, state,
local and foreign income taxes paid in cash and (y) Restricted Payments made, in
each case, for the most recently completed Measurement Period, to

 

(b)  
the sum of (i) Consolidated Interest Charges for the most recently completed
Measurement Period, (ii) the aggregate principal amount of all regularly
scheduled principal payments or redemptions or similar acquisitions for value of
outstanding debt for borrowed money for the period of twelve (12) consecutive
months following such date of determination, but excluding any principal
payments scheduled to be made in respect of the Revolving Credit Facility;

 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of:
 

(a)  
the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments,

 

(b)  
all purchase money Indebtedness,

 

(c)  
all direct obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments,

 

(d)  
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),

 

(e)  
all Attributable Indebtedness,

 

(f)  
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in Clauses (a) through (e) above of Persons other than the
Obligors or any Subsidiary, and

 

(g)  
all Indebtedness of the types referred to in Clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which a Obligor or a Subsidiary is
a general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Obligor or such Subsidiary; provided, however, for purposes
of calculating the “Consolidated Leverage Ratio”, Consolidated Funded
Indebtedness shall not include any portion of Permitted New Vessel Construction
Indebtedness in an aggregate amount up to $75,000,000 at any time outstanding
and used to finance a multi-purpose tweendeck or bulk carrier shipping vessel so
long as such vessel remains in the construction phase (i.e., such vessel has not
been delivered to Holdings or its Subsidiaries ready for fleet service and
operation).

 
“Consolidated Interest Charges” means, for any Measurement Period, the sum of:
 

(a)  
all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest but
excluding capitalized interest on Permitted New Vessel Construction
Indebtedness) or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP,

 

(b)  
all interest paid or payable with respect to discontinued operations and,

 

(c)  
the portion of rent expense under Capitalized Leases that is treated as interest
in accordance with GAAP, in each case, of or by Holdings and its Subsidiaries on
a consolidated basis for the most recently completed Measurement Period.

 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of:
 

(a)  
Consolidated Funded Indebtedness as of such date to,

 

(b)  
Consolidated EBITDA of Holdings and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.

 
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude:
 

(a)  
extraordinary gains and extraordinary losses for such Measurement Period,

 

(b)  
the net income of any Subsidiary during such Measurement Period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organisation Documents or any agreement, instrument or Law applicable to such
Subsidiary during such Measurement Period, except that Holdings’ equity in any
net loss of any such Subsidiary for such-Measurement Period shall be included in
determining Consolidated Net Income, and

 

(c)  
any income (or loss) for such Period of any Person if such Person is not a
Subsidiary, except that Holdings’ equity in the net income of any such Person
for such Measurement Period shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
Period to Holdings or a Subsidiary as a dividend or other distribution (and in
the case of a dividend or other distribution to a Subsidiary, such Subsidiary is
not precluded from further distributing such amount to Holdings as described in
Clause (b) of this proviso).

 
“Consolidated Tangible Net Worth” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
Holdings and its Subsidiaries on that date minus the Intangible Assets of
Holdings and its Subsidiaries on that date.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Holdings” means the Corporate Guarantor;
 
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings.
 
“Qualified Cash” means, as of any date of determination, the amount of cash and
Cash Equivalents which is freely transferable and not subject to a Security
Interest (other than a Permitted Security Interest) pledge, security interest,
encumbrance, escrow or cash collateral arrangement or any other restriction on
its use.
 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Holdings and its Subsidiaries as of that date determined
in accordance with GAAP.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
 
SCHEDULE 4
 


 
FORM OF COMPLIANCE CERTIFICATE
 






To: The Royal Bank of Scotland plc
Shipping Business Centre
5-10 Great Tower Street
London EC3P 3HX


Attention: Ship Finance Portfolio Management


From: TSB International Limited




OFFICER’S CERTIFICATE


This Certificate is rendered pursuant to clause 9.16(b) of the facility
agreement dated [l] 2007 (the “Facility Agreement”) and entered into between (i)
Argyle Maritime Corp, Caton Maritime Corp, Dorchester Maritime Corp, Longwood
Maritime Corp, McHenry Maritime Corp and Sunswyck Maritime Corp and (ii) The
Royal Bank of Scotland plc as Issuer relating to a guarantee facility of
US$84,000,000. Words and expressions defined in the Facility Agreement shall
have the same meanings when used herein.


I, the Chief Financial Officer of the Corporate Guarantor, hereby certify that:



1  
Attached to this Certificate are the latest [audited][unaudited] accounts of the
Guarantor and its consolidated subsidiaries for the financial year [quarter]
ending on [l].

 

2  
Set out below are the respective amounts, in US Dollars, of Cash Equivalents,
Consolidated EBITDA, Consolidated Interest Charges, Consolidated Net Income,
Consolidated Tangible Net Worth and Qualified Cash:

 

 
 
US Dollars
 
 
Cash Equivalents
 
 
[l]
 
 
Consolidated EBITDA
 
 
[l]
 
 
Consolidated Interest Charges
 
 
[l]
 
 
Consolidated Net Income
 
 
[l]
 
 
Consolidated Tangible Net Worth
 
 
[l]
 
 
Qualified Cash
 
 
[l]
 




3  
Accordingly, as at the date of this Certificate the financial covenants set out
in Appendix 8 of the Loan Agreement [are][are not] complied with, in that as at
[l]:

 

(a)  
Minimum Consolidated Tangible Net WorthUS$[l];

 

(b)  
Minimum Cash LiquidityUS$[l];

 

(c)  
Maximum Consolidated Leverage Ratio[x.xx]

 

(d)  
Minimum Consolidated Fixed Charge Coverage Ratio[x.xx]

 

4  
As at [l] no Event of Default has occurred and is continuing [or, specify /
identify any Event of Default].

 


 












……………………………..
Chief financial officer
TBS International Limited






--------------------------------------------------------------------------------



EXECUTION PAGE
 




OBLIGORS


SIGNED by 


/s/Anne-Laure Marie Roche
Attorney-in-Fact
for and on behalf of
ARGYLE MARITIME CORP. 
in the presence of:
/s/




SIGNED by 


/s/Anne-Laure Marie Roche
Attorney-in-Fact
for and on behalf of 
CATON MARITIME CORP.
in the presence of:
/s/
 
 
SIGNED by 


/s/Anne-Laure Marie Roche
Attorney-in-Fact
for and on behalf of 
DORCHESTER MARITIME CORP. 
in the presence of:
/s/




SIGNED by 


/s/Anne-Laure Marie Roche
Attorney-in-Fact
for and on behalf of
LONGWOODS MARITIME CORP. 
in the presence of:
/s/
 
 
SIGNED by 


/s/Anne-Laure Marie Roche
Attorney-in-Fact
for and on behalf of 
MCHENRY MARITIME CORP. 
in the presence of:
/s/




SIGNED by 


/s/Anne-Laure Marie Roche
Attorney-in-Fact
for and on behalf of
SUNSWYCK MARITIME CORP.
in the presence of:
/s/


 

ISSUER


SIGNED by 
/s/
for and on behalf of
THE ROYAL BANK OF SCOTLAND PLC
in the presence of: 
/s/





--------------------------------------------------------------------------------



APPENDIX A
 


 
FORM OF DELIVERY SECURITY ASSIGNMENT
 


--------------------------------------------------------------------------------



APPENDIX B
 


 
FORM OF CORPORATE GUARANTEE
 




--------------------------------------------------------------------------------



APPENDIX C
 


 
FORM OF GUARANTEE
 


--------------------------------------------------------------------------------



APPENDIX D
 


 
FORM OF INTERCREDITOR AGREEMENT
 



